--------------------------------------------------------------------------------

Execution version

SHARE EXCHANGE AGREEMENT

THIS AGREEMENT is made effective as of the 3rd day of November, 2014

AMONG:

ORGENESIS INC. a Nevada corporation with an office at 21 Sparrow Circle, White
Plains NY 10605

  (“Pubco”)

AND:

MASTHERCELL SA, a company incorporated and existing under the laws of Belgium,
having its registered office at 6041 Gosselies, rue Auguste Piccard 48, Belgium,
registered with the Belgian RPM under number 0840.843.708 (“MasTHerCell”); and

 

CELL THERAPY HOLDING SA, a company incorporated and existing under the laws of
Belgium, having its registered office at 6041 Gosselies, rue Auguste Piccard 48,
Belgium, registered with the Belgian RPM under number 0840.625.061 (“CTH”)

  (together called “Priveco”)

AND:

THE UNDERSIGNED SHAREHOLDERS OF PRIVECO AS LISTED ON SCHEDULE 1 ATTACHED HERETO

(together with the Bondholders in case of conversion, the “Selling
Shareholders”)

WHEREAS:

A.

The Selling Shareholders are the owners or holders of rights to the common
shares in the capital of Priveco as listed in Schedule 1;

    B.

Pubco has agreed to issue $24,593,000 (the “Consideration”) in value of common
shares in the capital of Pubco (the “Consideration Shares”) as of the Closing
Date (as defined herein) to the Selling Shareholders as consideration for the
purchase by Pubco of all of the issued and outstanding common shares of Priveco
held by the Selling Shareholders (including those shares that could result from
the conversion of the Convertible Bonds (the "Conversion Shares") );

    C.

Upon the terms and subject to the conditions set forth in this Agreement, the
Selling Shareholders have agreed to sell all of the issued and outstanding
common shares of Priveco held by the Selling Shareholders including the
Conversion Shares to Pubco in exchange for the Consideration Shares.

- 1 -

--------------------------------------------------------------------------------

Execution version

THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties covenant and agree as follows:

1.

DEFINITIONS


1.1

Definitions. The following terms have the following meanings, unless the context
indicates otherwise:


  (a)

“Agreement” shall mean this Agreement, and all the exhibits, schedules and other
documents attached to or referred to in this Agreement, and all amendments and
supplements, if any, to this Agreement;

        (b)

“Average Closing Price” means the average of all closing trading prices for
Pubco’s common shares as traded on the OTC stock market for the 30 trading days
immediately preceding the Closing Date;

        (c)

"Bondholders" means the holders of Convertible Bonds;

        (d)

“Closing” shall mean the completion of the Transaction, at which the Closing
Documents shall be exchanged by the parties, except for those documents or other
items specifically required to be exchanged at a later time;

        (e)

“Closing Date” shall mean a date mutually agreed upon by the parties hereto in
writing following the satisfaction or waiver by Pubco and Priveco of the
conditions precedent set out in Sections 5.1 and 5.2 respectively;

        (f)

“Closing Documents” shall mean the papers, instruments and documents required to
be executed and delivered at the Closing pursuant to this Agreement;

        (g)

“Consideration” means $24,593,000;

        (h)

“Consideration Shares” means the fully paid and non-assessable common shares
issued on the Closing Date to the Selling Shareholders in payment of the
Consideration;

        (i)

“Consideration Share Price” has the meaning ascribed in section 2.2;

        (j)

"Convertible Bonds" shall mean the bonds convertible in MasTHerCell Common Stock
issued by MasTHerCell pursuant to and subject to the conditions set forth in a
notarized decision of the general meeting of shareholders of MasTHerCell dated
on 18 September 2014, as listed in Schedule 1;

        (k)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

        (l)

“GAAP” shall mean United States generally accepted accounting principles for
public company accounting applied in a manner consistent with prior periods;

        (m)

“Intellectual Property Assets” has the meaning ascribed in section 3.20.

- 2 -

--------------------------------------------------------------------------------

Execution version

  (n)

“Liabilities” shall include any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted choate or inchoate,
liquidated or unliquidated, secured or unsecured;

        (o)

“Priveco” means where the context permits, MasTHerCell and CTH;

        (p)

“Priveco Shares” shall mean the common shares of Priveco held by the Selling
Shareholders as listed in Schedule 1, being all of the issued and outstanding
common shares of both MasTHerCell and CTH, the profit shares issued by CTH and
the Conversion Shares beneficially held, either directly or indirectly, by the
Selling Shareholders;

        (q)

“publicly disclosed” means as disclosed in a newswire disseminated news release
or on EDGAR;

        (r)

“SEC” shall mean the United States Securities and Exchange Commission;

        (s)

“SEC Reports” means the forms, reports (including reports on Forms 8-K, 10-Q and
10- K), statements (including proxy statements), schedules and registration
statements of the Pubco, filed or furnished by Pubco with the SEC since December
31, 2011 and available on the SEC’s EDGAR database.

        (t)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

        (u)

“Taxes” shall include international, federal, state, provincial and local income
taxes, capital gains tax, value-added taxes, franchise, personal property and
real property taxes, levies, assessments, tariffs, duties (including any customs
duty), business license or other fees, sales, use and any other taxes relating
to the assets of the designated party or the business of the designated party
for all periods up to and including the Closing Date, together with any related
charge or amount, including interest, fines, penalties and additions to tax, if
any, arising out of tax assessments; and

        (v)

“Transaction” shall mean the purchase of the Priveco Shares by Pubco from the
Selling Shareholders in consideration for the issuance of the Consideration
Shares.


1.2

Schedules. The following schedules are attached to and form part of this
Agreement:


  1 – List of Selling Shareholders           2A – Certificate of Non-U.S.
Shareholder           2B – Certificate of U.S. Shareholder           3 –
Directors of Priveco           4 – Directors and Officers of Pubco           5 –
Priveco Intellectual Property           6 – Priveco Material Contracts          
7 – Blank

- 3 -

--------------------------------------------------------------------------------

Execution version

  8 – Blank   9 – Escrow Agreement


1.3

Currency. All references to currency referred to in this Agreement are in United
States Dollars (US$), unless expressly stated otherwise.


2.

THE OFFER, PURCHASE AND SALE OF SHARES


2.1

Offer, Purchase and Sale of Shares. Subject to the terms and conditions of this
Agreement, the Selling Shareholders hereby covenant and agree to sell, assign
and transfer to Pubco, and Pubco hereby covenants and agrees to purchase from
the Selling Shareholders all of the Priveco Shares held by the Selling
Shareholders. For the avoidance of doubt, if the Selling Shareholders obtain
additional Priveco Shares as a result of the conversion of the Convertible Bonds
(notably, the Conversion Shares by application of section 11 below), such
additional Priveco Shares shall also be transferred to Pubco for no additional
consideration.

    2.2

Consideration Share Pricing. The Consideration Shares will be issued at a deemed
price (the “Consideration Share Price”) equalling the Average Closing Price,
provided that if the Average Closing Price is in excess of $0.80, the
Consideration Shares will be issued at a price of $0.80 per Consideration Share,
and if the Average Closing Price is below $0.50, the Consideration Shares will
be issued at a price of $0.50 per Consideration Share.

    2.3

Consideration. As consideration for the sale of the Priveco Shares by the
Selling Shareholders to Pubco (including the Conversion Shares), Pubco shall
allot and issue the Consideration Shares to the Selling Shareholders or their
nominees in the amount set out opposite each Selling Shareholder’s name in
Schedule 1. The Selling Shareholders acknowledge and agree that the
Consideration Shares are being issued pursuant to an exemption from the
prospectus and registration requirements of the Securities Act. As required by
applicable securities law, the Selling Shareholders agree to abide by all
applicable resale restrictions and hold periods imposed by all applicable
securities legislation. All certificates representing the Consideration Shares
issued on Closing will be endorsed with the following legend pursuant to the
Securities Act in order to reflect the fact that the Consideration Shares will
be issued to the Selling Shareholders pursuant to an exemption from the
registration requirements of the Securities Act:


  (a)

For Selling Shareholders not resident in the United States:


“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

- 4 -

--------------------------------------------------------------------------------

Execution version

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”


  (b)

For Selling Shareholders resident in the United States:


“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”


2.4

Share Exchange Procedure. Each Selling Shareholder will exchange his, her or its
Priveco Shares by entering such transfer to Pubco in the respective share
registers of Priveco, duly executed for the benefit of Pubco, in proper form for
transfer and with appropriate instructions to allow the transfer agent to issue
certificates for the Consideration Shares to the holder thereof, together with:


  (a)

if the Selling Shareholder is not resident in the United States, a Certificate
of Non-U.S. Shareholder (the “Certificate of Non-U.S. Shareholder”), a copy of
which is set out in Schedule 2A; and

- 5 -

--------------------------------------------------------------------------------

Execution version

  (b)

if the Selling Shareholder is resident in the United States, a Certificate of
U.S. Shareholder (the “Certificate of U.S. Shareholder”), a copy of which is set
out in Schedule 2B.


2.5

Fractional Shares/Warrants. Notwithstanding any other provision of this
Agreement, no certificate for fractional shares or warrants of the Consideration
Shares will be issued in the Transaction. In lieu of any such fractional shares
or warrants the Selling Shareholders would otherwise be entitled to receive upon
exchange of the Priveco Shares pursuant to this Agreement, the Selling
Shareholders will be entitled to have such fraction rounded up to the nearest
whole number of Consideration Shares and will receive from Pubco a stock
certificate and warrant certificate representing same.

    2.6

Closing Date. The Closing will take place, subject to the terms and conditions
of this Agreement, on the Closing Date.

    2.7

Restricted Securities. The Selling Shareholders acknowledge that the
Consideration Shares issued pursuant to the terms and conditions set forth in
this Agreement will be “restricted securities” under the Securities Act and as a
result may not be sold, transferred or otherwise disposed, except pursuant to an
effective registration statement under the Securities Act, or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act and in each case only in accordance with all
applicable securities laws.

    2.8

Additional Restrictions. Escrow. In addition to any resale restrictions imposed
by law, the Selling Shareholders agree not to sell any of their Consideration
Shares for a period of one (1) year after the Closing, except where such sale
takes place between Selling Shareholders, and thereafter one twelfth (1/12th) of
each Selling Shareholders' Consideration Shares shall be released and eligible
for sale during each subsequent calendar month (the "Lock-Up"), giving priority
if agreed among Selling Shareholders to the release of the Consideration Shares
of certain Selling Shareholders as directed by the Selling Shareholders in
writing. The Consideration Shares will be held in escrow by Pubco’s transfer
agent (the "Escrow Agent") who are irrevocably instructed not to release
Consideration Shares to the Selling Shareholders (including the Bondholders)
and/or, as the case may be, Pubco unless in accordance with the Escrow Agreement
attached hereto as Schedule 9. For the avoidance of doubt, these additional
restrictions shall not apply to the exchange between the Bondholders and the
Selling Shareholders of MasTHerCell Common Stock for Consideration Shares as set
forth in section 11 below, but will apply to any Consideration Shares
transferred to a former Bondholder. If any shareholder of Pubco benefits from
shorter or more favourable resale restrictions in case of listing of Pubco's
shares on NASDAQ or any other regulated market, then those shorter or more
favourable resale restrictions will apply automatically to the Selling
Shareholders (including, as the case may be, the Bondholders).

- 6 -

--------------------------------------------------------------------------------

Execution version

3.

REPRESENTATIONS AND WARRANTIES OF PRIVECO AND THE SELLING SHAREHOLDERS

Priveco and the Selling Shareholders, severally and not jointly and in
proportion to the number of Consideration Shares received by each of them at any
time, represent and warrant to Pubco, and acknowledge that Pubco is relying upon
such representations and warranties, in connection with the execution, delivery
and performance of this Agreement, notwithstanding any investigation made by or
on behalf of Pubco but subject to any specific disclosure made in writing, and
whereby unless stated otherwise such representations and warranties shall be
deemed given at the date hereof and repeated at Closing as follows:

3.1

Organization and Good Standing. Priveco is a corporation duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation and has the requisite corporate power and authority to own, lease
and to carry on its business as now being conducted. Priveco is duly qualified
to do business and is in good standing as a corporation in each of the
jurisdictions in which Priveco owns property, leases property, does business, or
is otherwise required to do so, where the failure to be so qualified would have
a material adverse effect on the business of Priveco taken as a whole.

    3.2

Authority. Priveco has all requisite corporate power and authority to execute
and deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Priveco Documents”) to be signed by Priveco and to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of each of the Priveco Documents by Priveco
and the consummation of the transactions contemplated hereby have been duly
authorized by Priveco’ s boards of directors. No other corporate or shareholder
proceedings on the part of Priveco is necessary to authorize such documents or
to consummate the transactions contemplated hereby. This Agreement has been, and
the other Priveco Documents when executed and delivered by Priveco as
contemplated by this Agreement will be, duly executed and delivered by Priveco
and this Agreement is, and the other Priveco Documents when executed and
delivered by Priveco as contemplated hereby will be, valid and binding
obligations of Priveco enforceable in accordance with their respective terms
except:


  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.

- 7 -

--------------------------------------------------------------------------------



Execution version

3.3

Capitalization of MasTHerCell. The entire authorized capital stock and other
equity securities of MasTHerCell consists of 2,400 common shares (the
“MasTHerCell Common Stock”). As of the date of this Agreement, there are 2,400
shares of MasTHerCell Common Stock issued and outstanding and or 1,600
Convertible Bonds outstanding. All of the issued and outstanding shares of
MasTHerCell Common Stock have been duly authorized, are validly issued, were not
issued in violation of any pre-emptive rights and are fully paid and non-
assessable, were issued in full compliance with the laws of Belgium. Other than
as stated in this Agreement, there are no outstanding options, warrants,
subscriptions, conversion rights, or other rights, agreements, or commitments
obligating Priveco to issue any additional common shares of MasTHerCell Common
Stock, or any other securities convertible into, exchangeable for, or evidencing
the right to subscribe for or acquire from Priveco any common shares of
MasTHerCell Common Stock. Other than as stated in this Agreement, there are no
agreements purporting to restrict the transfer of the MasTHerCell Common Stock,
no voting agreements, shareholders’ agreements, voting trusts, or other
arrangements restricting or affecting the voting of the MasTHerCell Common
Stock. To the fullest extent necessary, the Selling Shareholders holding
MasTHerCell Common Stock irrevocably waive the pre-emptive right applicable
pursuant to article 10 of MasTHerCell's articles of association and waive any
notification obligation applying under any shareholder agreement between them in
the context of the transactions contemplated in this Agreement.

    3.4

Capitalization of CTH. The entire authorized capital stock and other equity
securities of CTH consists of 1,224 common shares (the “CTH Common Stock”). As
of the date of this Agreement, there are 1,224 shares of CTH Common Stock issued
and outstanding and 600 profit shares outstanding. All of the issued and
outstanding shares of CTH Common Stock and the profit shares have been duly
authorized, are validly issued, were not issued in violation of any pre-emptive
rights and are fully paid and non-assessable and were issued in full compliance
with the laws of Belgium. Other than as stated in this Agreement, there are no
outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating CTH to issue any additional common
shares of CTH Common Stock, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for or acquire from CTH
any common shares of CTH Common Stock. Other than as stated in this Agreement,
there are no agreements purporting to restrict the transfer of the CTH Common
Stock, no voting agreements, shareholders’ agreements, voting trusts, or other
arrangements restricting or affecting the voting of the CTH Common Stock. To the
fullest extent necessary, the Selling Shareholders holding CTH common stock
irrevocably waive the pre-emptive right applicable pursuant to article 10 of
CTH's articles of association and waive any notification obligation applying
under any shareholder agreement between them in the context of the transactions
contemplated in this Agreement.

    3.5

Title and Authority of Selling Shareholders. Each of the Selling Shareholders is
and will be as of the Closing, the beneficial owner of and will have good and
marketable title to all of the Priveco Shares held by it and will hold such free
and clear of all liens, charges and encumbrances whatsoever; and such Priveco
Shares held by such Selling Shareholders have been duly and validly issued and
are outstanding as fully paid and non-assessable common shares in the capital of
Priveco. Each of the Selling Shareholders has due and sufficient right and
authority to enter into this Agreement on the terms and conditions herein set
forth and to transfer the registered, legal and beneficial title and ownership
of the Priveco Shares held by it.

- 8 -

--------------------------------------------------------------------------------

Execution version

3.6

Shareholders of Priveco Shares. Schedule 1 contains a true and complete list of
the holders of all rights to acquire shares of the Priveco Shares including each
holder’s name, address and number of rights to Priveco Shares held.

    3.7

Directors and Officers of Priveco. The duly elected or appointed directors and
the duly appointed officers of Priveco are as set out in Schedule 3.

    3.8

Corporate Records of Priveco. The corporate records of Priveco, as required to
be maintained by it pursuant to all applicable laws, are accurate, complete and
current in all material respects, and the minute book of Priveco is, in all
material respects, correct and contains all records required by all applicable
laws, as applicable, in regards to all proceedings, consents, actions and
meetings of the shareholders and the board of directors of Priveco.

    3.9

Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:


  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Priveco or any of its subsidiaries under any term, condition or
provision of any loan or credit agreement, note, debenture, bond, mortgage,
indenture, lease or other agreement, instrument, permit, license, judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Priveco
or any of its subsidiaries, or any of their respective material property or
assets;

        (b)

violate any provision of the constituting documents of Priveco, any of its
subsidiaries or any applicable laws; or

        (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Priveco, any of its
subsidiaries or any of their respective material property or assets.


3.10

Actions and Proceedings. To the best knowledge of Priveco, there is no basis for
and there is no action, suit, judgment, claim, demand or proceeding outstanding
or pending, or threatened against or affecting Priveco, any of its subsidiaries
or which involves any of the business, or the properties or assets of Priveco or
any of its subsidiaries that, if adversely resolved or determined, would have a
material adverse effect on the business, operations, assets, properties,
prospects, or conditions of Priveco and its subsidiaries taken as a whole (a
“Priveco Material Adverse Effect”). There is no reasonable basis for any claim
or action that, based upon the likelihood of its being asserted and its success
if asserted, would have such a Priveco Material Adverse Effect.

- 9 -

--------------------------------------------------------------------------------

Execution version

3.11

Compliance.


  (a)

To the best knowledge of Priveco, Priveco and each of its subsidiaries is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Priveco and its
subsidiaries that could reasonably be expected to result in a Priveco Material
Adverse Effect;

        (b)

To the best knowledge of Priveco, neither Priveco nor any of its subsidiaries is
subject to any judgment, order or decree entered in any lawsuit or proceeding
applicable to its business and operations that would constitute a Priveco
Material Adverse Effect;

        (c)

Each of Priveco and its subsidiaries has duly filed all reports and returns
required to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement. All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Priveco, threatened, and none of them will be adversely
affected by the consummation of the Transaction; and

        (d)

Each of Priveco and its subsidiaries has operated in material compliance with
all laws, rules, statutes, ordinances, orders and regulations applicable to its
business. Neither Priveco nor any of its subsidiaries has received any notice of
any violation thereof, nor is Priveco aware of any valid basis therefore.


3.12

Filings, Consents and Approvals. No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Priveco or any of its subsidiaries of the Transaction contemplated by this
Agreement or to enable Pubco to continue to conduct Priveco’s business after the
Closing Date in a manner which is consistent with that in which the business is
presently conducted.

    3.13

Financial Representations. At the latest at Closing each of MasTHerCell and CTH
shall deliver true, correct, and complete copies of the consolidated audited
financial statements for such company dated as of their most recently completed
fiscal year ends (which MasTHerCell and CTH warrant will be dated December 31,
2013) and a consolidated auditor reviewed financial statement with respect to
the current fiscal year to 31 August 2014 (the “Priveco Accounting Date”),
together with related balance sheets, statements of income, cash flows, and
changes in shareholder’s equity for such fiscal years and interim period then
ended (collectively, the “Priveco Financial Statements”). The Priveco Financial
Statements will be:


  (a)

in accordance with the books and records of Priveco;

        (b)

present fairly the financial condition of Priveco as of the respective dates
indicated and the results of operations for such periods;

        (c)

have been prepared in accordance with GAAP; and

- 10 -

--------------------------------------------------------------------------------

Execution version

  (d)

the audit and the review will be prepared by independent certified public
accountants who are one of KPMG, Deloittes, PWC or E &Y and which is registered
with the United States Public Company Accounting Oversight Board.

Priveco has not received any advice or notification from its independent
certified public accountants that Priveco has used any improper accounting
practice that would have the effect of not reflecting or incorrectly reflecting
in the Priveco Financial Statements or the books and records of Priveco, any
properties, assets, Liabilities, revenues, or expenses. The books, records, and
accounts of Priveco accurately and fairly reflect, in reasonable detail, the
assets, and Liabilities of Priveco. Priveco has not engaged in any transaction,
maintained any bank account, or used any funds of Priveco, except for
transactions, bank accounts, and funds which have been and are reflected in the
normally maintained books and records of Priveco.

3.14

Absence of Undisclosed Liabilities. Neither Priveco nor any of its subsidiaries
has any material Liabilities or obligations either direct or indirect, matured
or unmatured, absolute, contingent or otherwise that exceed $50,000, which:


  (a)

will not be set forth in the Priveco Financial Statements or have not heretofore
been paid or discharged;

        (b)

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Pubco; or

        (c)

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business since Priveco Accounting Date.


3.15

Tax Matters.

As of the date hereof:

  (a)

each of Priveco and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to Priveco or its subsidiaries, and all such returns are
true and correct in all material respects;

        (b)

each of Priveco and its subsidiaries has paid all Taxes that have become or are
due with respect to any period ended on or prior to the date hereof, and has
established an adequate reserve therefore on its balance sheets for those Taxes
not yet due and payable, except for any Taxes the non-payment of which will not
have a Priveco Material Adverse Effect;

        (c)

neither Priveco nor any of its subsidiaries is presently under or has received
notice of, any contemplated investigation or audit by regulatory or governmental
agency of body or any foreign or state taxing authority concerning any fiscal
year or period ended prior to the date hereof;

- 11 -

--------------------------------------------------------------------------------

Execution version

  (d)

all Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency;
and

        (e)

to the best knowledge of Priveco, the Priveco Financial Statements will contain
full provision for all Taxes including any deferred Taxes that may be assessed
to Priveco or its subsidiaries for the accounting period ended on the Priveco
Accounting Date or for any prior period in respect of any transaction, event or
omission occurring, or any profit earned, on or prior to the Priveco Accounting
Date or for any profit earned by Priveco on or prior to the Priveco Accounting
Date or for which Priveco is accountable up to such date and all contingent
Liabilities for Taxes have been provided for or disclosed in the Priveco
Financial Statements.


3.16

Absence of Changes. From the date of execution of this Agreement to the Closing
Date, neither Priveco or any of its subsidiaries will have:


  (a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

        (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties except for ordinary course business transactions consistent with past
practice;

        (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Priveco or its subsidiaries to any mortgage, lien, pledge, security interest,
conditional sales contract or other encumbrance of any nature whatsoever;

        (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

        (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

        (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

        (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

- 12 -

--------------------------------------------------------------------------------

Execution version

  (h)

received notice or had knowledge of any actual or threatened labour trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or would reasonably be expected to result in a
Priveco Material Adverse Effect ;

        (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $50,000;

        (j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

        (k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

        (l)

agreed, whether in writing or orally, to do any of the foregoing.


3.17

Absence of Certain Changes or Events. From the date of execution of this
Agreement to the Closing Date, there will have not been:


  (a)

a Priveco Material Adverse Effect; or

        (b)

any material change by Priveco in its accounting methods, principles or
practices.


3.18

Subsidiaries. Except as set forth in writing, Priveco does not have any
subsidiaries or agreements of any nature to acquire any subsidiary or to acquire
or lease any other business operations. Each subsidiary of Priveco is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation and has the requisite corporate power and
authority to own, lease and to carry on its business as now being conducted.
Each subsidiary of Priveco is duly qualified to do business and is in good
standing as a corporation in each of the jurisdictions in which Priveco owns
property, leases property, does business, or is otherwise required to do so,
where the failure to be so qualified would have a Priveco Material Adverse
Effect. Priveco owns all of the shares of each subsidiary of Priveco and there
are no outstanding options, warrants, subscriptions, conversion rights, or other
rights, agreements, or commitments obligating any subsidiary of Priveco to issue
any additional common shares of such subsidiary, or any other securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire from any subsidiary of Priveco any shares of such subsidiary.

    3.19

Personal Property. Each of Priveco and its subsidiaries possesses, and has good
and marketable title of all property necessary for the continued operation of
the business of Priveco and its subsidiaries as presently conducted and as
represented to Pubco. All such property is used in the business of Priveco and
its subsidiaries. All such property is in reasonably good operating condition
(normal wear and tear excepted), and is reasonably fit for the purposes for
which such property is presently used. All material equipment, furniture,
fixtures and other tangible personal property and assets owned or leased by
Priveco and its subsidiaries is owned by Priveco or its subsidiaries free and
clear of all liens, security interests, charges, encumbrances, and other adverse
claims.

- 13 -

--------------------------------------------------------------------------------

Execution version

3.20

Intellectual Property Assets. Priveco and its subsidiaries own or hold an
interest (including by way of a licence) in all intellectual property assets
necessary for the operation of the business of Priveco and its subsidiaries as
it is currently conducted (collectively, the “Intellectual Property Assets”),
including:


  (a)

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Marks”);

        (b)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Patents”);

        (c)

all copyrights in both published works and unpublished works (collectively, the
“Copyrights”); and

        (d)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Priveco and its subsidiaries as licensee or
licensor (collectively, the “Trade Secrets”).


3.21

Priveco Intellectual Property. A full list of all registered Priveco
Intellectual Property Assets is included on Schedule 5 of this Agreement.

    3.22

Employees and Consultants. All employees and consultants of Priveco and its
subsidiaries have been paid all salaries, wages, income and any other sum due
and owing to them by Priveco or its subsidiaries, as at the end of the most
recent completed pay period. Neither Priveco nor any of its subsidiaries is
aware of any labor conflict with any employees that might reasonably be expected
to have a Priveco Material Adverse Effect. To the best knowledge of Priveco, no
employee of Priveco or any of its subsidiaries is in violation of any term of
any employment contract, nondisclosure agreement, non-competition agreement or
any other contract or agreement relating to the relationship of such employee
with Priveco or its subsidiaries or any other nature of the business conducted
or to be conducted by Priveco its subsidiaries.

    3.23

Real Property. Neither Priveco nor any of its subsidiaries owns any real
property. Each of the leases, subleases, claims or other real property interests
(collectively, the “Leases”) to which Priveco or any of its subsidiaries is a
party or is bound is legal, valid, binding, enforceable and in full force and
effect in all material respects. All rental and other payments required to be
paid by Priveco and its subsidiaries pursuant to any such Leases have been duly
paid and no event has occurred which, upon the passing of time, the giving of
notice, or both, would constitute a breach or default by any party under any of
the Leases. The Leases will continue to be legal, valid, binding, enforceable
and in full force and effect on identical terms following the Closing Date.
Neither Priveco nor any of its subsidiaries has assigned, transferred, conveyed,
mortgaged, deeded in trust, or encumbered any interest in the Leases or the
leasehold property pursuant thereto.

    3.24

Certain Transactions. Neither Priveco nor any of its subsidiaries is a guarantor
or indemnitor of any indebtedness of any third party, including any person, firm
or corporation.

- 14 -

--------------------------------------------------------------------------------

Execution version

3.25

No Brokers. Neither Priveco nor any of its subsidiaries has incurred any
independent obligation or liability to any party for any brokerage fees, agent’s
commissions, or finder’s fees in connection with the Transaction contemplated by
this Agreement.

    3.26

Completeness of Disclosure. No representation or warranty by Priveco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Pubco pursuant hereto contains or will contain
any intentionally untrue statement of a material fact or omits or will omit
intentionally to state a material fact required to be stated herein or therein
or necessary to make any statement herein or therein not materially misleading.

    3.27

Material Contracts and Transactions. Other than the Priveco Material Contracts
identified on Schedule 6, there are no material contracts, agreements, licenses,
permits, arrangements, commitments, instruments, understandings or contracts,
whether written or oral, express or implied, contingent, fixed or otherwise, to
which Priveco is a party except as disclosed in writing to Pubco. The Priveco
Material Contracts are valid, in full force and effect, and there has been no
material breach by Priveco and, to the best knowledge of Priveco by any other
party to the Priveco Material Contracts except as disclosed in writing to Pubco.


4.

REPRESENTATIONS AND WARRANTIES OF PUBCO

Pubco represents and warrants to Priveco and the Selling Shareholders and
acknowledges that Priveco and the Selling Shareholders are relying upon such
representations and warranties in connection with the execution, delivery and
performance of this Agreement, notwithstanding any investigation made by or on
behalf of Priveco or the Selling Shareholders, whereby unless stated otherwise
such representations and warranties shall be deemed given at the date hereof and
repeated at Closing, as follows:

4.1

Organization and Good Standing. Pubco is duly incorporated, organized, validly
existing and in good standing under the laws of the State of Nevada and has all
requisite corporate power and authority to own, lease and to carry on its
business as now being conducted. Pubco is qualified to do business and is in
good standing as a foreign corporation in each of the jurisdictions in which it
owns property, leases property, does business, or is otherwise required to do
so, where the failure to be so qualified would have a material adverse effect on
the businesses, operations, or financial condition of Pubco.

    4.2

Authority. Pubco has all requisite corporate power and authority to execute and
deliver this Agreement and any other document contemplated by this Agreement
(collectively, the “Pubco Documents”) to be signed by Pubco and to perform its
obligations hereunder and to consummate the transactions contemplated hereby.
The execution and delivery of each of the Pubco Documents by Pubco and the
consummation by Pubco of the transactions contemplated hereby have been duly
authorized by its board of directors and no other corporate or shareholder
proceedings on the part of Pubco is necessary to authorize such documents or to
consummate the transactions contemplated hereby. This Agreement has been, and
the other Pubco Documents when executed and delivered by Pubco as contemplated
by this Agreement will be, duly executed and delivered by Pubco and this
Agreement is, and the other Pubco Documents when executed and delivered by
Pubco, as contemplated hereby will be, valid and binding obligations of Pubco
enforceable in accordance with their respective terms, except:

- 15 -

--------------------------------------------------------------------------------

Execution version

  (a)

as limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally;

        (b)

as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies; and

        (c)

as limited by public policy.


4.3

Capitalization of Pubco. The entire authorized capital stock and other equity
securities of Pubco consists of 1,750,000,000 shares of common stock with a par
value of $0.0001 (the “Pubco Common Stock”). There are 54,744,914 shares of
Pubco Common Stock issued and outstanding. All of the issued and outstanding
shares of Pubco Common Stock have been duly authorized, are validly issued, were
not issued in violation of any pre-emptive rights and are fully paid and
non-assessable, are not subject to pre-emptive rights and were issued in full
compliance with all federal, state, and local laws, rules and regulations.
Except as publicly disclosed, there are no outstanding options, warrants,
subscriptions, phantom shares, conversion rights, or other rights, agreements,
or commitments obligating Pubco to issue any additional shares of Pubco Common
Stock, or any other securities convertible into, exchangeable for, or evidencing
the right to subscribe for or acquire from Pubco any shares of Pubco Common
Stock as of the date of this Agreement. There are no agreements purporting to
restrict the transfer of the Pubco Common Stock, no voting agreements, voting
trusts, or other arrangements restricting or affecting the voting of the Pubco
Common Stock.

    4.4

Directors and Officers of Pubco. The duly elected or appointed directors and the
duly appointed officers of Pubco are as listed on Schedule 4.

    4.5

Corporate Records of Pubco. The corporate records of Pubco, as required to be
maintained by it pursuant to the laws of the State of Nevada, are accurate,
complete and current in all material respects, and the minute book of Pubco is,
in all material respects, correct and contains all material records required by
the law of the State of Nevada in regards to all proceedings, consents, actions
and meetings of the shareholders and the board of directors of Pubco.

    4.6

Non-Contravention. Neither the execution, delivery and performance of this
Agreement, nor the consummation of the Transaction, will:


  (a)

conflict with, result in a violation of, cause a default under (with or without
notice, lapse of time or both) or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in or the
loss of any material benefit under, or result in the creation of any lien,
security interest, charge or encumbrance upon any of the material properties or
assets of Pubco under any term, condition or provision of any loan or credit
agreement, note, debenture, bond, mortgage, indenture, lease or other agreement,
instrument, permit, license, judgment, order, decree, statute, law, ordinance,
rule or regulation applicable to Pubco or any of its material property or
assets;

        (b)

violate any provision of the applicable incorporation or charter documents of
Pubco; or

- 16 -

--------------------------------------------------------------------------------

Execution version

  (c)

violate any order, writ, injunction, decree, statute, rule, or regulation of any
court or governmental or regulatory authority applicable to Pubco or any of its
material property or assets.


4.7

Validity of Pubco Common Stock Issuable upon the Transaction. The Consideration
Shares to be issued to the Selling Shareholders upon consummation of the
Transaction in accordance with this Agreement will, upon issuance, have been
duly and validly authorized and, when so issued in accordance with the terms of
this Agreement, will be duly and validly issued, fully paid and non-assessable.
The Consideration Shares will entitle their holders to the same rights and
obligations as all other shares of Pubco Common Stock.

    4.8

Actions and Proceedings. Except as publicly disclosed, there is no claim,
charge, arbitration, grievance, action, suit, investigation or proceeding by or
before any court, arbiter, administrative agency or other governmental authority
now pending or, to the best knowledge of Pubco, threatened against Pubco or any
of its subsidiaries which involves any of the business, or the properties or
assets of Pubco or any of its subsidiaries that, if adversely resolved or
determined, would have a material adverse effect on the business, operations,
assets, properties, prospects or conditions of Pubco taken as a whole (a “Pubco
Material Adverse Effect”). There is no reasonable basis for any claim or action
that, based upon the likelihood of its being asserted and its success if
asserted, would have such a Pubco Material Adverse Effect.


4.9

Compliance.


  (a)

To the best knowledge of Pubco, Pubco and each of its subsidiaries are is in
compliance with, is not in default or violation in any material respect under,
and has not been charged with or received any notice at any time of any material
violation of any statute, law, ordinance, regulation, rule, decree or other
applicable regulation to the business or operations of Pubco and its
subsidiaries;

        (b)

To the best knowledge of Pubco, neither Pubco nor any of its subsidiaries is
subject to any judgment, order or decree entered in any lawsuit or proceeding
applicable to its business and operations that would constitute a Pubco Material
Adverse Effect;

        (c)

Each of Pubco and its subsidiaries has duly filed all reports and returns
required to be filed by it with governmental authorities and has obtained all
governmental permits and other governmental consents, except as may be required
after the execution of this Agreement. All of such permits and consents are in
full force and effect, and no proceedings for the suspension or cancellation of
any of them, and no investigation relating to any of them, is pending or to the
best knowledge of Pubco, threatened, and none of them will be affected in a
material adverse manner by the consummation of the Transaction; and

        (d)

Each of Pubco and its subsidiaries has operated in material compliance with all
laws, rules, statutes, ordinances, orders and regulations applicable to its
business. Neither Pubco nor any of its subsidiaries has received any notice of
any violation thereof, nor is Pubco aware of any valid basis therefore.

- 17 -

--------------------------------------------------------------------------------

Execution version

4.10

Filings, Consents and Approvals. No filing or registration with, no notice to
and no permit, authorization, consent, or approval of any public or governmental
body or authority or other person or entity is necessary for the consummation by
Pubco of the Transaction contemplated by this Agreement to continue to conduct
its business after the Closing Date in a manner which is consistent with that in
which it is presently conducted.

    4.11

SEC Filings. Pubco has timely filed with or furnished to, as applicable, all SEC
Reports and other documents required to be filed or furnished by the Company
with the SEC since December 31, 2011 together with all exhibits and schedules to
the foregoing materials. As of their respective filing dates (or, if amended or
superseded by a subsequent filing, as of the date of the last such amendment or
superseding filing prior to the date of this Agreement), each SEC Report
complied in all material respects with the applicable requirements of the
Securities Act, the Exchange Act, the Sarbanes-Oxley Act of 2002, as amended
("Sarbanes- Oxley Act") and the rules and regulations of the SEC thereunder
applicable to such SEC Report. None of the Company SEC Reports, including any
financial statements, schedules or exhibits included or incorporated by
reference therein at the time they were filed (or, if amended or superseded by a
subsequent filing, as of the date of the last such amendment or superseding
filing prior to the date of this Agreement), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. There are no
outstanding or unresolved comments in comment letters from the SEC staff with
respect to any of the SEC Reports. To Pubco’s best knowledge, none of the SEC
Reports is the subject of ongoing SEC review or outstanding SEC investigation.

    4.12

Financial Statements. Each of the consolidated financial statements (including,
in each case, any related notes thereto) contained in or incorporated by
reference into the SEC Reports: (i) have been prepared in a manner consistent
with the books and records of Pubco; (ii) complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto as of their respective dates; (iii)
was prepared in accordance with GAAP (except as may be indicated in the notes
thereto and, in the case of unaudited interim financial statements, as may be
permitted by the SEC for Quarterly Reports on Form 10-Q) applied on a consistent
basis during the period involved; and (iv) fairly presented in all material
respects the consolidated financial position of Pubco and its consolidated
subsidiaries at the respective dates thereof and the consolidated results of the
Company's and its consolidated subsidiaries' operations and cash flows for the
periods indicated therein, subject, in the case of unaudited interim financial
statements, to normal and recurring year-end audit adjustments that were not, or
are not expected to be, material in amount, all in accordance with GAAP and the
applicable rules and regulations of the SEC.

- 18 -

--------------------------------------------------------------------------------

Execution version

4.13

Internal Controls over Financial Reporting. There are no, and no disclosure has
been made prior to the date of this Agreement to the Independent Accounting Firm
or Audit Committee of the Company Board of any, (i) significant deficiencies or
material weaknesses in the design or operation of the Company's internal control
over financial reporting (as defined in Rule 13a-15(f) of the Exchange Act)
which are reasonably likely to adversely affect the Pubco’s ability to record,
process, summarize and report financial data or (ii) instances of fraud, whether
or not material, that involves management or other employees who have a role in
the Pubco’s internal control over financial reporting. Since December 31, 2011,
(i) neither Pubco nor, Pubco’s best knowledge, any director, officer, employee,
auditor, accountant or representative of Pubco or any consolidated subsidiary
has received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of Pubco
or any of its subsidiaries or their respective internal accounting controls,
including any material complaint, allegation, assertion or claim that Pubco or
any of its subsidiaries has engaged in questionable accounting or auditing
practices and (ii) no attorney representing Pubco or any of its subsidiaries,
whether or not employed by Pubco or any of its subsidiaries, has reported
evidence of a material violation of securities laws, breach of fiduciary duty or
similar violation by Pubco or any of its subsidiaries or any of their respective
officers, directors, employees or agents to the Pubco Board of Directors or any
committee thereof or to any director or officer of Pubco or any of its
subsidiaries.

    4.14

Absence of Undisclosed Liabilities. Except as publicly disclosed, neither Pubco
nor any of its subsidiaries has material Liabilities or obligations either
direct or indirect, matured or unmatured, absolute, contingent or otherwise,
which:


  (a)

did not arise in the regular and ordinary course of business under any
agreement, contract, commitment, lease or plan specifically disclosed in writing
to Priveco; or

        (b)

have not been incurred in amounts and pursuant to practices consistent with past
business practice, in or as a result of the regular and ordinary course of its
business.


4.15

Tax Matters.

As of the date hereof and at Closing:

  (a)

Each of Pubco and its subsidiaries has timely filed all tax returns in
connection with any Taxes which are required to be filed on or prior to the date
hereof, taking into account any extensions of the filing deadlines which have
been validly granted to them, and all such returns are true and correct in all
material respects;

        (b)

Each of Pubco and its subsidiaries has paid all Taxes that have become or are
due with respect to any period ended on or prior to the date hereof;

        (c)

Neither Pubco nor any of its subsidiaries is presently under or has received
notice of, any contemplated investigation or audit by the Internal Revenue
Service or any foreign or state taxing authority concerning any fiscal year or
period ended prior to the date hereof; and

- 19 -

--------------------------------------------------------------------------------

Execution version

  (d)

All Taxes required to be withheld on or prior to the date hereof from employees
for income Taxes, social security Taxes, unemployment Taxes and other similar
withholding Taxes have been properly withheld and, if required on or prior to
the date hereof, have been deposited with the appropriate governmental agency


4.16

No liabilities. Except as publicly disclosed, Pubco has no liabilities or
obligations except those incurred in the ordinary course of business.

    4.17

Absence of Changes. Except as contemplated in this Agreement or as publicly
disclosed, Pubco has not:


  (a)

incurred any Liabilities, other than Liabilities incurred in the ordinary course
of business consistent with past practice, or discharged or satisfied any lien
or encumbrance, or paid any Liabilities, other than in the ordinary course of
business consistent with past practice, or failed to pay or discharge when due
any Liabilities of which the failure to pay or discharge has caused or will
cause any material damage or risk of material loss to it or any of its assets or
properties;

        (b)

sold, encumbered, assigned or transferred any material fixed assets or
properties;

        (c)

created, incurred, assumed or guaranteed any indebtedness for money borrowed, or
mortgaged, pledged or subjected any of the material assets or properties of
Pubco to any mortgage, lien, pledge, security interest, conditional sales
contract or other encumbrance of any nature whatsoever;

        (d)

made or suffered any amendment or termination of any material agreement,
contract, commitment, lease or plan to which it is a party or by which it is
bound, or cancelled, modified or waived any substantial debts or claims held by
it or waived any rights of substantial value, other than in the ordinary course
of business;

        (e)

declared, set aside or paid any dividend or made or agreed to make any other
distribution or payment in respect of its capital shares or redeemed, purchased
or otherwise acquired or agreed to redeem, purchase or acquire any of its
capital shares or equity securities;

        (f)

suffered any damage, destruction or loss, whether or not covered by insurance,
that materially and adversely effects its business, operations, assets,
properties or prospects;

        (g)

suffered any material adverse change in its business, operations, assets,
properties, prospects or condition (financial or otherwise);

        (h)

received notice or had knowledge of any actual or threatened labor trouble,
termination, resignation, strike or other occurrence, event or condition of any
similar character which has had or might have an adverse effect on its business,
operations, assets, properties or prospects;

        (i)

made commitments or agreements for capital expenditures or capital additions or
betterments exceeding in the aggregate $50,000;

- 20 -

--------------------------------------------------------------------------------

Execution version

  (j)

other than in the ordinary course of business, increased the salaries or other
compensation of, or made any advance (excluding advances for ordinary and
necessary business expenses) or loan to, any of its employees or directors or
made any increase in, or any addition to, other benefits to which any of its
employees or directors may be entitled;

        (k)

entered into any transaction other than in the ordinary course of business
consistent with past practice; or

        (l)

agreed, whether in writing or orally, to do any of the foregoing.


4.18

Absence of Certain Changes or Events. Except as publicly disclosed, there has
not been:


  (a)

a Pubco Material Adverse Effect; or

        (b)

any material change by Pubco in its accounting methods, principles or practices.


4.19

Subsidiaries. Except as publicly disclosed, Pubco does not have any subsidiaries
or agreements of any nature to acquire any subsidiary or to acquire or lease any
other business operations.

    4.20

Personal Property. Except as publicly disclosed, there are no material
equipment, furniture, fixtures and other tangible personal property and assets
owned or leased by Pubco.

    4.21

Intellectual Property Assets. Pubco owns or holds an interest (including by way
of a licence) in all intellectual property assets necessary for the operation of
the business of Pubco and its subsidiaries as it is currently conducted
(collectively, the “Pubco Intellectual Property Assets”), including:


  (a)

all functional business names, trading names, registered and unregistered
trademarks, service marks, and applications (collectively, the “Pubco Marks”);

        (b)

all patents, patent applications, and inventions, methods, processes and
discoveries that may be patentable (collectively, the “Pubco Patents”);

        (c)

all copyrights in both published works and unpublished works (collectively, the
“Pubco Copyrights”); and

        (d)

all know-how, trade secrets, confidential information, customer lists, software,
technical information, data, process technology, plans, drawings, and blue
prints owned, used, or licensed by Pubco and its subsidiaries as licensee or
licensor (collectively, the “Pubco Trade Secrets”).

- 21 -

--------------------------------------------------------------------------------

Execution version

4.22

Employees and Consultants. Pubco has 7 employees and 3 consultants as at June
30, 2014. Except as disclosed by Pubco in writing, all employees and consultants
of Pubco and its subsidiaries have been paid all salaries, wages, income and any
other sum due and owing to them by Pubco or its subsidiaries, as at the end of
the most recent completed pay period. Neither Pubco nor any of its subsidiaries
is aware of any labor conflict with any employees that might reasonably be
expected to have a Pubco Material Adverse Effect. To the best knowledge of
Pubco, no employee of Pubco or any of its subsidiaries is in violation of any
term of any employment contract, non-disclosure agreement, non-competition
agreement or any other contract or agreement relating to the relationship of
such employee with Pubco or its subsidiaries or any other nature of the business
conducted or to be conducted by Pubco its subsidiaries.

    4.23

Material Contracts and Transactions. Other than as publicly disclosed, there are
no material contracts, agreements, licenses, permits, arrangements, commitments,
instruments, understandings or contracts, whether written or oral, express or
implied, contingent, fixed or otherwise, to which Pubco is a party except as
disclosed in writing to Priveco.

    4.24

No Brokers. Pubco has not incurred any obligation or liability to any party for
any brokerage fees, agent’s commissions, or finder’s fees in connection with the
Transaction contemplated by this Agreement.

    4.25

Completeness of Disclosure. No representation or warranty by Pubco in this
Agreement nor any certificate, schedule, statement, document or instrument
furnished or to be furnished to Priveco pursuant hereto contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated herein or therein or necessary to make any
statement herein or therein not materially misleading. All information relating
to Pubco or its assets or affairs which would be material to a buyer of Pubco
Shares was disclosed to the Selling Shareholders. All information supplied by
the Pubco or its agents, representatives and advisers to the Selling
Shareholders or its agents, representatives and advisers is accurate, complete
and not misleading.


5.

CLOSING CONDITIONS


5.1

Conditions Precedent to Closing by Pubco. The obligation of Pubco to consummate
the Transaction is subject to the satisfaction or written waiver of the
conditions set forth below by 31 December 2014. The Closing of the Transaction
contemplated by this Agreement will be deemed to mean a waiver of all conditions
to Closing. These conditions precedent are for the benefit of Pubco and may be
waived by Pubco in its sole discretion.


  (a)

Representations and Warranties. The representations and warranties of Priveco
and the Selling Shareholders set forth in this Agreement will be true, correct
and complete in all respects as of the Closing Date, as though made on and as of
the Closing Date and Priveco will have delivered to Pubco a certificate dated as
of the Closing Date, to the effect that the representations and warranties made
by Priveco in this Agreement are true and correct, subject only to possible
additional disclosures made in writing, which Pubco will have found acceptable
in its reasonable discretion.

- 22 -

--------------------------------------------------------------------------------

Execution version

  (b)

Performance. All of the covenants and obligations that Priveco and the Selling
Shareholders are required to perform or to comply with pursuant to this
Agreement at or prior to the Closing must have been performed and complied with
in all material respects.

          (c)

Transaction Documents. This Agreement, the Priveco Documents, and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Pubco, will have been executed and
delivered to Pubco.

          (d)

Certificate – Priveco. Pubco will have received a certificate from Priveco
attaching:

          (i)

a copy of Priveco’s Certificate of Incorporation, Articles of Incorporation and
all other incorporation documents, as amended through the Closing Date; and

          (ii)

copies of resolutions duly adopted by the board of directors of Priveco
approving the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein.

          (e)

Legal Opinion – Priveco. Pubco will have received an opinion, dated as of the
Closing Date, from counsel for Priveco, and such other local or special counsel
as is appropriate, as to the existence, capacity and authority of Priveco, all
of which opinion will be in the form and substance reasonably satisfactory to
Pubco and its counsel.

          (f)

No Material Adverse Change. No Priveco Material Adverse Effect will have
occurred since the date of this Agreement.

          (g)

No Action. No suit, action, or proceeding will be pending or threatened which
would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

          (ii)

cause the Transaction to be rescinded following consummation.

          (h)

Outstanding Shares. Priveco will have issued and outstanding no more than the
number of shares of Priveco Shares issued and outstanding on the Closing Date as
is set out on Schedule 1.

          (i)

Due Diligence Generally. Pubco and its solicitors will be reasonably satisfied
with their due diligence investigation of Priveco that is reasonable and
customary in a transaction of a similar nature to that contemplated by the
Transaction, including:

          (i)

materials, documents and information in the possession and control of Priveco
and the Selling Shareholders which are reasonably germane to the Transaction;

          (ii)

the audited financial statements for Priveco for the fiscal year ended December
31, 2013 and auditor reviewed financial statements for the period ended on 31
August 2014, as described in section 7.4;

- 23 -

--------------------------------------------------------------------------------

Execution version

  (iii)

a physical inspection of the assets of Priveco by Pubco or its representatives;
and title to the material assets of Priveco.


  (j)

Compliance with Securities Laws. Pubco will have received evidence satisfactory
to Pubco that the Consideration Shares issuable in the Transaction will be
issuable without registration pursuant to the Securities Act in reliance on an
exemption from the registration requirements of the Securities Act provided by
Regulation S and/or Regulation D.

       

In order to establish the availability of the safe harbor from the registration
requirements of the Securities Act for the issuance of Consideration Shares to
each Selling Shareholder or their nominees, Priveco will deliver to Pubco on
Closing, the applicable Certificate duly executed by each Selling Shareholder.


5.2

Conditions Precedent to Closing by Priveco. The obligation of Priveco and the
Selling Shareholders to consummate the Transaction is subject to the
satisfaction or written waiver of the conditions set forth below by 31 December
2014, except for condition (j) below which must be satisfied by 15 November
2014. The Closing of the Transaction will be deemed to mean a waiver of all
conditions to Closing. These conditions precedent are for the benefit of Priveco
and the Selling Shareholders and may be waived by Priveco and the Selling
Shareholders in their discretion.


  (a)

Representations and Warranties. The representations and warranties of Pubco set
forth in this Agreement will be true, correct and complete in all respects as of
the Closing Date, as though made on and as of the Closing Date and Pubco will
have delivered to Priveco a certificate dated the Closing Date, to the effect
that the representations and warranties made by Pubco in this Agreement are true
and correct.

          (b)

Performance. All of the covenants and obligations that Pubco is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
must have been performed and complied with in all material respects. Pubco must
have delivered each of the documents required to be delivered by it pursuant to
this Agreement.

          (c)

Transaction Documents. This Agreement, the Pubco Documents and all other
documents necessary or reasonably required to consummate the Transaction, all in
form and substance reasonably satisfactory to Priveco, will have been executed
and delivered by Pubco.

          (d)

Secretary’s Certificate - Pubco. Priveco will have received a certificate from
the Secretary of Pubco attaching:

          (i)

a copy of Pubco’s Articles of Incorporation and Bylaws, as amended through the
Closing Date; and

          (ii)

copies of resolutions duly adopted by the board of directors of Pubco approving
the execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

- 24 -

--------------------------------------------------------------------------------

Execution version

  (e)

Legal Opinion – Pubco. Priveco will have received a legal opinion, dated as of
the Closing Date, from counsel for Pubco, and such other local or special legal
counsel as is appropriate, all of which opinion shall be in the form and
substance reasonably satisfactory to Priveco and its counsel.

          (f)

Third Party Consents. Priveco will have received from Pubco duly executed copies
of all third-party consents, permits, authorisations and approvals of any
public, regulatory or governmental body or authority or person or entity
contemplated by this Agreement, in the form and substance reasonably
satisfactory to Priveco.

          (g)

No Material Adverse Change. No Pubco Material Adverse Effect will have occurred
since the date of this Agreement.

          (h)

No Action. No suit, action, or proceeding will be pending or threatened before
any governmental or regulatory authority wherein an unfavorable judgment, order,
decree, stipulation, injunction or charge would:

          (i)

prevent the consummation of any of the transactions contemplated by this
Agreement; or

          (ii)

cause the Transaction to be rescinded following consummation.

          (i)

Director Appointment. Pubco will have delivered at the Closing an appointment of
representatives of the Selling Shareholders to fill in two positions on the
board of Pubco and two positions on the board of Priveco (the "Priveco
Directors") effective immediately after the Closing. Each such proposed
representative shall be reasonably acceptable to Pubco.

          (j)

Improcells subsidy. Pubco shall have obtained the signed confirmation from DGO6
of the Walloon Public Service that the subsidy related to the Improcells project
is granted to Orgenesis SPRL.


6.

ADDITIONAL COVENANTS OF THE PARTIES


6.1

Access and Investigation. Between the date of this Agreement and the Closing
Date, Priveco, on the one hand, and Pubco, on the other hand, will, and will
cause each of their respective representatives to:


  (a)

afford the other and its representatives full and free access to its personnel,
properties, assets, contracts, books and records, and other documents and data;

        (b)

furnish the other and its representatives with copies of all such contracts,
books and records, and other existing documents and data as required by this
Agreement and as the other may otherwise reasonably request; and

        (c)

furnish the other and its representatives with such additional financial,
operating, and other data and information as the other may reasonably request.

- 25 -

--------------------------------------------------------------------------------

Execution version

All of such access, investigation and communication by a party and its
representatives will be conducted during normal business hours and in a manner
designed not to interfere unduly with the normal business operations of the
other party. Each party will instruct its auditors to cooperate with the other
party and its representatives in connection with such investigations.

    6.2

Confidentiality. All information regarding the business of Priveco including,
without limitation, financial information that Priveco provides to Pubco during
Pubco’s due diligence investigation of Priveco will be kept in strict confidence
by Pubco and will not be used (except in connection with due diligence), dealt
with, exploited or commercialized by Pubco or disclosed to any third party
(other than Pubco’s professional accounting and legal advisors) without the
prior written consent of Priveco. If the Transaction contemplated by this
Agreement does not proceed for any reason, then upon receipt of a written
request from Priveco, Pubco will immediately return to Priveco (or as directed
by Priveco) any information received regarding Priveco’s business. Likewise, all
information regarding the business of Pubco including, without limitation,
financial information that Pubco provides to Priveco during its due diligence
investigation of Pubco will be kept in strict confidence by Priveco and will not
be used (except in connection with due diligence), dealt with, exploited or
commercialized by Priveco or disclosed to any third party (other than Priveco’s
professional accounting and legal advisors) without Pubco’s prior written
consent. If the Transaction contemplated by this Agreement does not proceed for
any reason, then upon receipt of a written request from Pubco, Priveco will
immediately return to Pubco (or as directed by Pubco) any information received
regarding Pubco’ s business.

    6.3

Notification. Between the date of this Agreement and the Closing Date, each of
the parties to this Agreement will promptly notify the other parties in writing
if it becomes aware of any fact or condition that causes or constitutes a
material breach of any of its representations and warranties as of the date of
this Agreement, if it becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would cause or constitute a material
breach of any such representation or warranty had such representation or
warranty been made as of the time of occurrence or discovery of such fact or
condition. Should any such fact or condition require any change in the Schedules
relating to such party, such party will promptly deliver to the other parties a
supplement to the Schedules specifying such change. During the same period, each
party will promptly notify the other parties of the occurrence of any material
breach of any of its covenants in this Agreement or of the occurrence of any
event that may make the satisfaction of such conditions impossible or unlikely.

    6.4

Conduct of Priveco and Pubco Business Prior to Closing. From the date of this
Agreement to the Closing Date, and except to the extent that Pubco otherwise
consents in writing, Priveco will operate its business substantially as
presently operated and only in the ordinary course and in compliance with all
applicable laws, and use its best efforts to preserve intact its good reputation
and present business organization and to preserve its relationships with persons
having business dealings with it. Likewise, from the date of this Agreement to
the Closing Date, and except to the extent that Priveco otherwise consents in
writing, Pubco will operate its business substantially as presently operated and
only in the ordinary course and in compliance with all applicable laws, and use
its best efforts to preserve intact its good reputation and present business
organization and to preserve its relationships with persons having business
dealings with it.

- 26 -

--------------------------------------------------------------------------------

Execution version

6.5

Certain Acts Prohibited – Priveco. Except as expressly contemplated by this
Agreement or for purposes in furtherance of this Agreement, between the date of
this Agreement and the Closing Date, Priveco will not, without the prior written
consent of Pubco:


  (a)

amend its Articles of Association;

        (b)

incur any liability or obligation other than in the ordinary course of business
or encumber or permit the encumbrance of any properties or assets of Priveco
except in the ordinary course of business;

        (c)

dispose of or contract to dispose of any Priveco property or assets, including
the Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

        (d)

issue, deliver, sell, pledge or otherwise encumber or subject to any lien any
shares of the Priveco Shares, or any rights, warrants or options to acquire, any
such shares, voting securities or convertible securities;

        (e)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Priveco Shares,

        (f)

split, combine or reclassify any Priveco Shares or issue or authorize the
issuance of any other securities in respect of, in lieu of, in addition to or in
substitution for Priveco Shares; or

        (g)

materially increase benefits or compensation expenses of Priveco, other than as
contemplated by the terms of any employment agreement in existence on the date
of this Agreement, increase the cash compensation of any director, executive
officer or other key employee or pay any benefit or amount not required by a
plan or arrangement as in effect on the date of this Agreement to any such
person.


6.6

Certain Acts Prohibited - Pubco. Except as expressly contemplated by this
Agreement, between the date of this Agreement and the Closing Date, Pubco will
not, without the prior written consent of Priveco:


  (a)

amend its Certificate of Incorporation, Articles of Incorporation or other
incorporation documents;

        (b)

incur any liability or obligation or encumber or permit the encumbrance of any
properties or assets of Pubco except in the ordinary course of business
consistent with past practice;

        (c)

dispose of or contract to dispose of any Pubco property or assets, including the
Pubco Intellectual Property Assets, except in the ordinary course of business
consistent with past practice;

        (d)

declare, set aside or pay any dividends on, or make any other distributions in
respect of the Pubco Common Stock; or

- 27 -

--------------------------------------------------------------------------------

Execution version

  (e)

increase benefits or compensation expenses of Pubco, increase the cash
compensation of any director, executive officer or other key employee or pay any
benefit or amount to any such person, except in the ordinary course of business.


6.7

Public Announcements. Pubco and Priveco each agree that they will not release or
issue any reports or statements or make any public announcements relating to
this Agreement or the Transaction contemplated herein without the prior written
consent of the other party, except as may be required upon written advice of
counsel to comply with applicable laws or regulatory requirements after
consulting with the other party hereto and seeking their reasonable consent to
such announcement.

    6.8

Employment Agreements. Between the date of this Agreement and the Closing Date,
Priveco will have made necessary arrangements to employ such of the hourly and
salaried employees of Priveco as are reasonably necessary to operate such
business substantially as presently operated. Upon Pubco's request, Priveco
agrees to provide copies of all such agreements and arrangements that evidence
such employment at or prior to Closing.


7.

CLOSING


7.1

Closing. The Closing shall take place on the Closing Date at the offices of the
lawyers for Pubco or at such other location as agreed to by the parties.
Notwithstanding the location of the Closing, each party agrees that the Closing
may be completed by the exchange of undertakings between the respective legal
counsel for Priveco and Pubco, provided such undertakings are satisfactory to
each party’s respective legal counsel.

    7.2

Closing Deliveries of Priveco and the Selling Shareholders. At Closing, Priveco
and the Selling Shareholders will deliver or cause to be delivered the
following, fully executed and in the form and substance reasonably satisfactory
to Pubco:


  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Priveco evidencing approval of this Agreement and the
Transaction;

        (b)

if any of the Selling Shareholders appoint any person, by power of attorney or
equivalent, to execute this Agreement or any other agreement, document,
instrument or certificate contemplated by this agreement, on behalf of the
Selling Shareholder, a valid and binding power of attorney or equivalent from
such Selling Shareholder;

        (c)

excerpts of Priveco's share registers, filled in as required by this Agreement;

       

and

        (d)

the Priveco Documents and any other necessary documents, each duly executed by
Priveco, as required to give effect to the Transaction.


7.3

Closing Deliveries of Pubco. At Closing, Pubco will deliver or cause to be
delivered the following, fully executed and in the form and substance reasonably
satisfactory to Priveco:


  (a)

copies of all resolutions and/or consent actions adopted by or on behalf of the
board of directors of Pubco evidencing approval of this Agreement and the
Transaction;

- 28 -

--------------------------------------------------------------------------------

Execution version

  (b)

all certificates and other documents required by this Agreement; a certificate
of an officer of Pubco, dated as of Closing, certifying that: each covenant and
obligation of Pubco has been complied with; and

        (c)

each representation, warranty and covenant of Pubco is true and correct at the
Closing as if made on and as of the Closing; and

        (d)

the Pubco Documents and any other necessary documents, each duly executed by
Pubco, as required to give effect to the Transaction.


7.4

Delivery of Financial Statements. Prior to the Closing Date, Priveco will have
delivered to Pubco the Priveco Financial Statements, which financial statements
will include audited financial statements for the most recently completed fiscal
year end, prepared in accordance with GAAP and audited by an independent auditor
registered with the Public Company Accounting Oversight Board in the United
States, and auditor reviewed financial statements to 31 August 2014. The parties
acknowledge that within 75 days of Closing, Pubco is required to file with the
SEC the Priveco Financial Statements, together with a pro forma of Pubco
financial statements as at a recent date, together with substantial information
on the operations, business, management, industry and risks of Priveco. The
Selling Shareholders will fully cooperate in this effort to ensure timely
filing.

    7.5

Additional Closing Actions.


  (a)

At Closing, the Selling Shareholders shall enter into the Escrow Agreement and
Pubco will deliver or cause to be delivered into escrow with the Escrow Agent
the share certificates representing the Consideration Shares.

        (b)

At Closing, the articles of association of Priveco shall be amended so as to
provide that the following decisions shall be subject to majority approval of
the Priveco Board of Directors, which must include the approval of the Priveco
Directors for a period ending on 31 March 2015 for the decisions sub (i) to
(xvii) and for 24 months after Closing for the decision sub (v), (ix) and (xi):


  (i)

changes to the articles of Priveco;

        (ii)

any change in the authorized capital of Priveco;

        (iii)

approval of Priveco's annual business plan;

        (iv)

the issuance of any additional shares of Priveco;

        (v)

the entering into by Priveco of an amalgamation, merger or consolidation with
any other person;

        (vi)

any borrowing of money or assumption of indebtedness by Priveco which is not
provided for in Priveco’s business plan or any request to postpone any scheduled
repayment of outstanding indebtedness of Priveco;

- 29 -

--------------------------------------------------------------------------------


  (vii)

the granting of any security or creation of any encumbrances on the assets of
Priveco;

        (viii)

any loans made by Priveco to third parties, or guarantees by Priveco of third
party indebtedness, other than in accordance with Priveco's respective business
plan;

        (ix)

carrying on any business by Priveco other than the existing business or any
change in any material aspect of Priveco's business, including a change of the
location where the business is carried out;

        (x)

the sale, lease, exchange or disposition of any intellectual property assets or
of all or substantially all of the other property or assets of Priveco or the
acquisition of assets outside the ordinary course of business by Priveco;

        (xi)

the taking of any steps to wind-up, terminate the corporate existence or
undertake a plan of arrangement in respect of Priveco;

        (xii)

the declaration or payment by Priveco of any dividend;

        (xiii)

any contractual arrangement between a shareholder (or any associated, related or
affiliated person thereto) and Priveco, including such contracts (and any change
in the terms of such contracts, including the level of remuneration), or
benefits which relate to the employment of any person by Priveco;

        (xiv)

the entering into by Priveco of a partnership or of any arrangement for the
sharing of profits, union of interests, joint venture or reciprocal concession
with any person;

        (xv)

the giving of approval for any transfer of shares of Priveco or any issuance of
Priveco shares to a person;

        (xvi)

the delegation by the board of directors of Priveco of any of its powers; and

        (xvii)

any change in the fiscal year end of Priveco.


  (c)

At Closing, the bylaws of Pubco shall be amended so as to provide that the
following decisions shall be subject to a majority approval of the Pubco Board
of Directors which must include the Priveco Directors for a period ending at the
earlier of (i) expiry of the Lock-up (ii) the date the Selling Shareholders hold
less than 20% of the then outstanding Pubco Common Stock or (iii) the date the
Unwinding is exercised:


  (i)

approval of Pubco's annual business plan;

        (ii)

the issuance of any additional shares of Pubco;

        (iii)

the entering into by Pubco of an amalgamation, merger or consolidation with any
other person;

- 30 -

--------------------------------------------------------------------------------

Execution version

  (iv)

any borrowing of money or assumption of indebtedness by Pubco which is not
provided for in Pubco’s business plan or any request to postpone any scheduled
repayment of outstanding indebtedness of Pubco, both other than in the ordinary
course of business;

        (v)

the granting of any security or creation of any encumbrances on the assets of
Pubco other than in the ordinary course of business;

        (vi)

any loans made by Pubco to third parties, or guarantees by Pubco of third party
indebtedness, other than in accordance with Pubco's respective business plan and
other than in the ordinary course of business;

        (vii)

carrying on any business by Pubco other than the existing business or any
material change of Pubco's business;

        (viii)

the sale, lease, exchange or disposition of any intellectual property assets or
of all or substantially all of the other property or assets of Pubco or the
acquisition of assets outside the ordinary course of business by Pubco;

        (ix)

the taking of any steps to wind-up, terminate the corporate existence or
undertake a plan of arrangement in respect of Pubco;

        (x)

the entering into by Pubco of a partnership or of any arrangement for the
sharing of profits, union of interests, joint venture or reciprocal concession
with any person;

        (xi)

the giving of approval for any transfer of shares of Pubco or any issuance of
Pubco shares to a person.


8.

TERMINATION


8.1

Termination. This Agreement may be terminated at any time prior to the Closing
Date contemplated hereby by:


  (a)

mutual agreement of Pubco and Priveco;

        (b)

Pubco, if there has been a material breach by Priveco or any of the Selling
Shareholders of any material representation, warranty, covenant or agreement set
forth in this Agreement on the part of Priveco or the Selling Shareholders that
is not cured, to the reasonable satisfaction of Pubco, within ten business days
after notice of such breach is given by Pubco (except that no cure period will
be provided for a breach by Priveco or the Selling Shareholders that by its
nature cannot be cured);

        (c)

Priveco, if there has been a material breach by Pubco of any material
representation, warranty, covenant or agreement set forth in this Agreement on
the part of Pubco that is not cured by the breaching party, to the reasonable
satisfaction of Priveco, within ten business days after notice of such breach is
given by Priveco (except that no cure period will be provided for a breach by
Pubco that by its nature cannot be cured);

- 31 -

--------------------------------------------------------------------------------

Execution version

  (d)

Pubco or Priveco, if the Transaction contemplated by this Agreement has not been
consummated prior to December 31, 2014, without violation by any party of any
obligation under this Agreement and unless the parties hereto agree to extend
such date in writing; or

        (e)

Pubco or Priveco if any permanent injunction or other order of a governmental
entity of competent authority preventing the consummation of the Transaction
contemplated by this Agreement has become final and non-appealable.


8.2

Effect of Termination. In the event of the termination of this Agreement as
provided in this Section, this Agreement will be of no further force or effect,
provided, however, that no termination of this Agreement will relieve any party
of liability for any breaches of this Agreement that are based on a wrongful
refusal or failure to perform any obligations.


9.

INDEMNIFICATION, REMEDIES, SURVIVAL


9.1

Certain Definitions. For the purposes of this Article 9, the terms “Loss” and
“Losses” mean any and all demands, claims, actions or causes of action,
assessments, losses, damages, Liabilities, costs, and expenses, including
without limitation, interest, penalties, fines and reasonable attorneys,
accountants and other professional fees and expenses, but excluding any
indirect, consequential or punitive damages suffered by Pubco or Priveco,
including damages for lost profits or lost business opportunities.

    9.2

Agreement of Priveco to Indemnify. Priveco will indemnify, defend, and hold
harmless, to the full extent of the law, Pubco and its shareholders from,
against, and in respect of any and all Losses asserted against, relating to,
imposed upon, or incurred by Pubco and its shareholders by reason of, resulting
from, based upon or arising out of:


  (a)

the breach by Priveco of any representation or warranty of Priveco contained in
or made pursuant to this Agreement, any Priveco Document or any certificate or
other instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by Priveco of any covenant or agreement of Priveco
made in or pursuant to this Agreement, any Priveco Document or any certificate
or other instrument delivered pursuant to this Agreement.


9.3

Agreement of Pubco to Indemnify. Pubco will indemnify, defend, and hold
harmless, to the full extent of the law, Priveco and the Selling Shareholders at
any time from, against, for, and in respect of any and all Losses asserted
against, relating to, imposed upon, or incurred by Priveco and the Selling
Shareholders at any time by reason of, resulting from, based upon or arising out
of:


  (a)

the breach by Pubco of any representation or warranty of Pubco contained in or
made pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement; or

        (b)

the breach or partial breach by Pubco of any covenant or agreement of Pubco made
in or pursuant to this Agreement, any Pubco Document or any certificate or other
instrument delivered pursuant to this Agreement.

- 32 -

--------------------------------------------------------------------------------


10.

POST CLOSING AGREEMENTS


10.1

Pubco will keep Priveco as a separate subsidiary for a period ending at least 2
years from the Closing Date.

    10.2

Pubco agrees that it will apply for a listing of its shares on NASDAQ or any
other national exchange in the United States of America which provides at least
the same level of liquidity (the “Uplisting”) within 12 months of Closing Date
and that it will use its reasonable best efforts to achieve such a listing
within fourteen (14) months of Closing Date. As from Closing a working group
composed of three (3) representatives selected by the Selling Shareholders and
three (3) representatives from Pubco, among which the CEO of Pubco, shall
supervise the progress made towards the application for and subsequent Uplisting
of Pubco and shall act in an advisory capacity towards the management of Pubco.
The working group shall hold teleconferences every fortnight. On the occasion of
these teleconferences, the CEO of Pubco shall update the other members of the
working group of the status of the application for and subsequent listing of
Pubco and shall inform them of any material obstacles, constraints, actual or
potential delays encountered.

    10.3

Pubco agrees that it will raise a minimum of $10,000,000 in an equity or debt
financing (the “Post Closing Financing”) within 8 months of the Closing Date.

    10.4

The parties agree that on the date immediately after the Post Closing Financing,
Pubco will be valued for purposes of the Unwinding trigger described below. The
valuation of Pubco (the “Valuation”) is required to be a minimum of $45,000,000
(the “Valuation Threshold”). The Valuation is deemed to meet the Valuation
Threshold if the number of shares of common stock of Pubco outstanding
multiplied by the average of all closing trading prices of Pubco’s shares on its
principal trading market over a period of 30 days following the Post Closing
Financing exceeds the Valuation Threshold.

    10.5

In the event that Pubco has not achieved the Post Closing Financing and a
Valuation which meets the Valuation Threshold within eight (8) months of the
Closing Date, then the Selling Shareholders may by notice (the “Unwind Notice”)
to Pubco unwind the Transaction by delivering to Pubco all of the Consideration
Shares plus any amount that Pubco has advanced or invested in Priveco, in
dollars, as per the auditors of Pubco (the “Investment”). The Unwind Notice must
be delivered within 10 days of the said eight month anniversary of the Closing
Date and the Consideration Shares and the Investment must be delivered within 30
days of such anniversary, and Pubco will deliver to the Selling Shareholders all
Priveco Shares (the “Unwinding”).


11.

CONVERTIBLE BONDS


11.1

In case of conversion of the Convertible Bonds upon Uplisting within 14 months
of the Closing Date, the Selling Shareholders (other than the former
Bondholders) shall (and shall ensure that the Bondholders shall):


  (a)

exchange the Conversion Shares for a number of Consideration Shares
corresponding to the percentage set out opposite each such Bondholder’s name in
Schedule 1, based on the Consideration Share pricing set forth in section 2.2
above; and

- 33 -

--------------------------------------------------------------------------------

Execution version

  (b)

shall transfer the Conversion Shares to Pubco for no additional consideration
and the total number of Consideration Shares shall be deemed to be the
consideration for the new total number of Priveco Shares, including the
Conversion Shares.


11.2

In case the Bondholders elect not to exchange the Convertible Bonds for
MasTHercell Common Stock and shall therefore lose their right to convert them,
or in case the Bondholders are not allowed to convert the Convertible Bonds in
the absence of Uplisting within 14 months of the Closing Date and the
Convertible Bonds remain a liability of MasTHerCell, then the Consideration
payable in Consideration Shares will be reduced by the amount that was due at
Closing to those Bondholders who do not exchange their Convertible Bonds. To
that effect, the number of Consideration Shares to be released back to Pubco
shall be determined by dividing the subscription amount of the outstanding
Convertible Bonds plus interest owed thereunder (converted into USD according to
the currency exchange rate applicable on the day of conversion) by the
Consideration and by applying the resulting quotient to the actual total number
of Consideration Shares.

    11.3

In case of release for cancellation of Consideration Shares under section 11.2,
each Selling Shareholder, other than the Bondholders, will give up for
cancellation a part of its Consideration Shares that will be proportionate to
such Selling Shareholders' share in the total number of Consideration Shares
issued at Closing (see Schedule I, A, column III).

    11.4

The board of Pubco shall notify the Escrow Agent in writing of the Consideration
Shares to be released to the Bondholders pursuant to section 11.1 above or, as
the case may be, cancelled pursuant to sections 11.2 and 11.3 above. Such
notification shall comply with the requirements as to form and content described
in the Escrow Agreement enclosed as Schedule 9.


12.

MISCELLANEOUS PROVISIONS


12.1

Effectiveness of Representations; Survival. Each party is entitled to rely on
the representations, warranties and agreements of each of the other parties and
all such representation, warranties and agreement will be effective regardless
of any investigation that any party has undertaken or failed to undertake.
Unless otherwise stated in this Agreement, and except for instances of fraud,
the representations, warranties and agreements will survive the Closing Date and
continue in full force and effect until one (1) year after the Closing Date.

    12.2

Further Assurances. Each of the parties hereto will co-operate with the others
and execute and deliver to the other parties hereto such other instruments and
documents and take such other actions as may be reasonably requested from time
to time by any other party hereto as necessary to carry out, evidence, and
confirm the intended purposes of this Agreement.

    12.3

Amendment. This Agreement may not be amended except by an instrument in writing
signed by each of the parties.

    12.4

Expenses. Pubco will bear all costs incurred in connection with the preparation,
execution and performance of this Agreement and the Transaction contemplated
hereby, including all fees and expenses of agents, representatives and
accountants; provided that Pubco and Priveco will bear its respective legal
costs incurred in connection with the preparation, execution and performance of
this Agreement and the Transaction contemplated hereby.

- 34 -

--------------------------------------------------------------------------------

Execution version

12.5

Entire Agreement. This Agreement, the schedules attached hereto and the other
documents in connection with this transaction contain the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior arrangements and understandings, both written and oral, expressed or
implied, with respect thereto. Any preceding correspondence or offers are
expressly superseded and terminated by this Agreement.

    12.6

Notices. All notices and other communications required or permitted under to
this Agreement must be in writing and will be deemed given if sent by personal
delivery, faxed with electronic confirmation of delivery,
internationally-recognized express courier or registered or certified mail
(return receipt requested), postage prepaid, to the parties at the following
addresses (or at such other address for a party as will be specified by like
notice):


  (a)

If to Priveco :


  MasTherCell SA or Cell Therapy Holdings SA   6041 Gosselies, rue Auguste
Piccard 48,   Belgium           Attention: Hugues Bultot, CEO   Email:
hugues.bultot@masthercell.com


  (b)

If to any of the Selling Shareholders:

to that Selling Shareholder's address as indicated in Schedule 1.

With a copy which shall not constitute notice to:
Bird & Bird LLP
Avenue Louise 235, b.1
1050 Brussels
Belgium
Attention: Paul Hermant

Email: paul.hermant@twobirds.com

  (c)

If to Pubco


  Orgenesis Inc.   21 Sparrow Circle   White Plains NY 10605   United States of
America         Attention: Vered Caplan, President and CEO   Email:
veredc@orgenesis.com

All such notices and other communications will be deemed to have been received:
in the case of personal delivery, on the date of such delivery via electronic
transmission, and in the case of delivery by an internationally-recognized
courier, on the day of delivery or, if not a business day, on the next business
day.

- 35 -

--------------------------------------------------------------------------------

Execution version

12.7

Headings. The headings contained in this Agreement are for convenience purposes
only and will not affect in any way the meaning or interpretation of this
Agreement.

    12.8

Benefits. This Agreement is and will only be construed as for the benefit of or
enforceable by those persons party to this Agreement. Pubco will hold Priveco
and the Selling Shareholders harmless for any damages, loss or other consequence
resulting from any third party action against any of Priveco or the Selling
Shareholders on the basis of information provided, or representations and
warranties made, or actions to be taken to or for the benefit of Pubco under
this Agreement, including by referring to the existence or content of this
Agreement in any document made public or available to any third party.

    12.9

Assignment. This Agreement may not be assigned (except by operation of law) by
any party without the consent of the other parties.

    12.10

Governing Law. This Agreement will be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts made and to be
performed therein.

    12.11

Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party.

    12.12

Gender. All references to any party will be read with such changes in number and
gender as the context or reference requires.

    12.13

Business Days. If the last or appointed day for the taking of any action
required or the expiration of any rights granted herein shall be a Saturday,
Sunday or a legal holiday in the Kingdom of Belgium, then such action may be
taken or right may be exercised on the next succeeding day which is not a
Saturday, Sunday or such a legal holiday.

    12.14

Counterparts. This Agreement may be executed in one or more counterparts, all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.

    12.15

Execution. This Agreement may be executed by delivery of executed signature
pages by electronic transmission and such execution and delivery will be
effective for all purposes.

    12.16

Schedules and Exhibits. The schedules and exhibits are attached to this
Agreement and incorporated herein.

- 36 -

--------------------------------------------------------------------------------

Execution version

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

MASTHERCELL SA

Per: /s/ Hugues Bultot   Authorized Signatory   Name: Hugues Bultot   Title: CEO

CELL THERAPY HOLDING SA

Per: /s/ Hugues Bultot   Authorized Signatory   Name: Hugues Bultot   Title: CEO

ORGENESIS, INC

Per /s/ Vered Caplan   Authorized Signatory   Name: Vered Caplan   Title:
President

UNIVERSITE LIBRE DE BRUXELLES

Per              ____________________ Per              ____________________     
               Authorized Signatory                    Authorized Signatory    
               Name:                    Name:                    Title:
                   Title:

- 37 -

--------------------------------------------------------------------------------

Execution version

HUGUES BULTOT

/s/ Hugues Bultot


JOSÉ CASTILLO FERNANDEZ

/s/ José Castillo Fernandez

 

JPP CONSULTING SPRL

Per              ____________________                    Authorized Signatory  
                 Name:                    Title:

THEODORUS SCA

Per              ____________________                    Authorized Signatory  
                 Name:                    Title:

THEODORUS II SA

Per              ____________________                    Authorized Signatory  
                 Name:                    Title:


--------------------------------------------------------------------------------

Execution version

 

GABRIEL INVESTMENTS SPRL

Per              ____________________                    Authorized Signatory  
                 Name:                    Title:

AUXILIASTRA SPRL

Per              ____________________                    Authorized Signatory  
                 Name:                    Title:

GUILLAUME DE VIRON

/s/ Guillaume de Viron

 

ERIC MATHIEU

/s/ Eric Mathieu

 

4FORCELLS SPRL

Per              ____________________                    Authorized Signatory  
                 Name:                    Title:

- 39 -

--------------------------------------------------------------------------------

Execution version

SCHEDULE 1

TO THE SHARE EXCHANGE AGREEMENT AMONG ORGENESIS
INC., MASTHERCELL SA, CELL THERAPY HOLDING SA AND THE SELLINGSHAREHOLDERS AS
SET OUT IN THE
SHARE EXCHANGE AGREEMENT

SELLING SHAREHOLDERS

A.      Shareholders of Priveco at Closing

 MASTHERCELL SA SHAREHOLDERS  I. Name & address/registered office II.
Masthercell SA Common III. % in Priveco before IV. % in Priveco after
Shareholders Stock conversion of the Convertible conversion of the Convertible  
  Bonds Bonds     (% of Consideration Shares at (% of the total number of    
Closing) Consideration Shares after       conversion of the Convertible      
Bonds)

CELL THERAPY HOLDING SA

     

Rue Auguste Piccard 48

     

6041 Gosselies

     

Belgium

1,200 50% 40.3452%

 

     

Register of legal entities (district of

     

Charleroi) number 0840.625.014

     

UNIVERSITE LIBRE DE

     

BRUXELLES

     

Avenue Franklin D. Roosevelt, 50

750 31.2500% 25.2157%

1050 Brussels

     

Belgium

     

- 40 -

--------------------------------------------------------------------------------

Execution version

 MASTHERCELL SA SHAREHOLDERS  I. Name & address/registered office II.
Masthercell SA Common III. % in Priveco before IV. % in Priveco after
Shareholders Stock conversion of the Convertible conversion of the Convertible  
  Bonds Bonds     (% of Consideration Shares at (% of the total number of    
Closing) Consideration Shares after       conversion of the Convertible      
Bonds)

Hugues BULTOT

     

Avenue Victor Jacobs, 78,

     

1040 Brussels

108 4.50000% 3.6311%

Belgium

     

José CASTILLO FERNANDEZ,

     

Rue de la Buanderie, 188/0007 boîte 3.1

     

1080 Brussels

108 4.5000% 3.6311%

Belgium

     

JPP CONSULTING SPRL

     

Chemin du Gros Tienne, 61,

     

1380 Lasne

     

Belgium

100 4.1667% 3.3621%

 

     

Register of legal entities (district of

     

Nivelles) number 0829.890.923

     

Eric MATHIEU

     

Rue d'En haut 46

     

5530 Dorinne

15 0.6250% 0.5043%

Belgium

     

Guillaume DE VIRON

     

Chemin du Bois de Villers 8b

15 0.6250% 0.5043%

1325 Corroy-le-Grand

     

Belgium

     

- 41 -

--------------------------------------------------------------------------------

Execution version

 MASTHERCELL SA SHAREHOLDERS  I. Name & address/registered office II.
Masthercell SA Common III. % in Priveco before IV. % in Priveco after
Shareholders Stock conversion of the Convertible conversion of the Convertible  
  Bonds Bonds     (% of Consideration Shares at (% of the total number of    
Closing) Consideration Shares after       conversion of the Convertible      
Bonds)

GABRIEL INVESTMENTS SPRL

     

Rue des Combattants 127

     

1310 La Hulpe

     

Belgium

15 0.6250% 0.5043%

 

     

Register of legal entities (district of

     

Nivelles) number 0833.996.694

     

AUXILIASTRA SPRL

     

Avenue Professeur Henrijean, 4

     

4900 Spa

     

Belgium

15 0.6250% 0.5043%

 

     

Register of legal entities (district of

     

Verviers) number 0829.890.923

     

THEODORUS SCA

     

Avenue Joseph Wybran 40

     

1070 Anderlecht

     

Belgium

37 1.5417% 1.2440%

 

     

Register of legal entities (district of

     

Brussels) number 0859.775.138

     

- 42 -

--------------------------------------------------------------------------------

Execution version

 MASTHERCELL SA SHAREHOLDERS  I. Name & address/registered office II.
Masthercell SA Common III. % in Priveco before IV. % in Priveco after
Shareholders Stock conversion of the Convertible conversion of the Convertible  
  Bonds Bonds     (% of Consideration Shares at (% of the total number of    
Closing) Consideration Shares after       conversion of the Convertible      
Bonds)

THEODORUS II SA

     

Avenue Joseph Wybran 40

     

1070 Anderlecht

     

Belgium

37 1.5417% 1.2440%

 

     

Register of legal entities (district of

     

Brussels) number 0879.436.147

     

TOTAL

        2,400    

- 43 -

--------------------------------------------------------------------------------

Execution version

 CELL THERAPY HOLDING SA SHAREHOLDERS  I. Name & address/registered office II.
CTH Common Stock III. % in Priveco before IV. % in Priveco after   (shares and
profit shares) conversion of the Convertible conversion of the Convertible    
Bonds Bonds     (% of Consideration Shares at (% of the total number of    
Closing) Consideration Shares after       conversion of the Convertible      
Bonds)

THEODORUS SCA

     

Avenue Joseph Wybran 40

300 shares 7.4111% 5.9800%

1070 Anderlecht

     

Belgium

     

 

     

Register of legal entities (district of

200 profit shares 4.9407% 3.9867%

Brussels) number 0859.775.138

     

THEODORUS II SA

     

Avenue Joseph Wybran 40

300 7.4111% 5.9800%

1070 Anderlecht

     

Belgium

     

 

     

Register of legal entities (district of

200 profit shares 4.9407% 3.9867%

Brussels) number 0879.436.147

     

Monsieur Hugues BULTOT

     

Avenue Victor Jacobs, 78,

300 7.4111% 5.9800%

1040 Brussels

     

Belgium

     

Monsieur José CASTILLO

     

FERNANDEZ,

     

Rue de la Buanderie, 188/0007 boîte 3.1

300 7.4111% 5.9800%

1080 Brussels

     

Belgium

     

4FORCELLS SPRL

24 0,5929% 0,4784%

- 44 -

--------------------------------------------------------------------------------

Execution version

 CELL THERAPY HOLDING SA SHAREHOLDERS  I. Name & address/registered office II.
CTH Common Stock III. % in Priveco before IV. % in Priveco after   (shares and
profit shares) conversion of the Convertible conversion of the Convertible    
Bonds Bonds     (% of Consideration Shares at (% of the total number of    
Closing) Consideration Shares after       conversion of the Convertible      
Bonds)

Rue Adrienne Bolland, 8,

     

6041 Gosselies,

     

Belgium

400 profit shares 9,8814% 7,9734%

Register of legal entities (district of

     

Charleroi) number 0838.206.142

     

TOTAL

     

 

1,224 shares and 600 profit    

 

shares    

- 45 -


--------------------------------------------------------------------------------



Execution version

B. Holders of Convertible Bonds

I. Name, address and registration number II. Number of Convertible Bonds III. %
in Priveco after conversion of     the Convertible Bonds (% of the total    
number of Consideration Shares after     conversion of the Convertible Bonds)

Olivier DAVIGNON

500 6.0238%

Avenue du Vivier d’Oie, 59

   

1180 Brussels

   

Belgium

   

INVEST4MTCORG

100 1.2048%

Unlimited partnership

   

(société civile de droit commun de droit belge)

   

Avenue des Cormorans 15

   

1150 Brussels

   

Belgium

   

Claude JOTTRAND

150 1.8071%

Square Larousse 16

   

1190 Brussels

   

Belgium

   

HOLOGRAMME SA

100 1.2048%

Chemin de la tour de Champel, 6

   

1206 Geneva

   

Switzerland

   

 

   

Registered with the register of commerce of the canton of

   

Geneva under number CH-660.3.083.013-9

   

LIFE SCIENCES RESEARCH PARTNERS VZW

250 3.0119%

Herestraat 49 bte 913

   

3000 Leuven

   

Belgium

   

 

   

Register of legal entities (district of Leuven) number

   

0435.768.243

   

- 46 -

--------------------------------------------------------------------------------

Execution version

I. Name, address and registration number II. Number of Convertible Bonds III. %
in Priveco after conversion of     the Convertible Bonds (% of the total    
number of Consideration Shares after     conversion of the Convertible Bonds)

Alexandre SCHMITZ

100 1.2048%

34 Nassim Road

   

258419 Singapore

   

THEODORUS SCA

100 1.2048%

Avenue Joseph Wybran 40

   

1070 Anderlecht

   

Belgium

   

 

   

Register of legal entities (district of Brussels) number

   

0859.775.138

   

THEODORUS III SA

300 3.6143%

Avenue Joseph Wybran 40

   

1070 Anderlecht

   

Belgium

   

 

   

Register of legal entities (district of Brussels) number

   

0535.803.353

   

TOTAL

1,600 convertible bonds  

- 47 -

--------------------------------------------------------------------------------

Execution version

SCHEDULE 2

TO THE SHARE EXCHANGE AGREEMENT AMONG ORGENESIS
INC., MASTHERCELL SA, CELL THERAPY HOLDING SA AND THE SELLINGSHAREHOLDERS
AS
SET OUT IN THE
SHARE EXCHANGE AGREEMENT

CERTIFICATE OF NON-U.S. SHAREHOLDER

OF

ORGENESIS INC.

In connection with the issuance of common stock (the “Consideration Shares”) of
Orgenesis Inc. a Nevada corporation (“Pubco”), to the undersigned, pursuant to
that certain Share Exchange Agreement dated November 3rd, 2014 (the
“Agreement”), among Pubco, MasTHerCell SA and Cell Therapy Holding SA, both
companies incorporated pursuant to the laws of Belgium (“Priveco”) and the
shareholders of Priveco as set out in the Agreement (each, a “Selling
Shareholder”), the undersigned hereby agrees, acknowledges, represents and
warrants that:

1.

the undersigned is not a “U.S. Person” as such term is defined by Rule 902 of
Regulation S under the United States Securities Act of 1933, as amended (“U.S.
Securities Act”) (the definition of which includes, but is not limited to, an
individual resident in the U.S. and an estate or trust of which any executor or
administrator or trust, respectively is a U.S. Person and any partnership or
corporation organized or incorporated under the laws of the U.S.);

    2.

none of the Consideration Shares have been or will be registered under the U.S.
Securities Act, or under any state securities or “blue sky” laws of any state of
the United States, and may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation
S, except in accordance with the provisions of Regulation S or pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the U.S. Securities Act and in compliance with any applicable
state and foreign securities laws;

    3.

the undersigned understands and agrees that offers and sales of any of the
Consideration Shares prior to the expiration of a period of one year after the
date of original issuance of the Consideration Shares (the one year period
hereinafter referred to as the Distribution Compliance Period) shall only be
made in compliance with the safe harbor provisions set forth in Regulation S,
pursuant to the registration provisions of the U.S. Securities Act or an
exemption therefrom, and that all offers and sales after the Distribution
Compliance Period shall be made only in compliance with the registration
provisions of the U.S. Securities Act or an exemption therefrom and in each case
only in accordance with applicable state and foreign securities laws;

    4.

the undersigned understands and agrees not to engage in any hedging transactions
involving any of the Consideration Shares unless such transactions are in
compliance with the provisions of the U.S. Securities Act and in each case only
in accordance with applicable state and provincial securities laws;

1

--------------------------------------------------------------------------------

Execution version

5.

the undersigned is acquiring the Consideration Shares for investment only and
not with a view to resale or distribution and, in particular, it has no
intention to distribute either directly or indirectly any of the Consideration
Shares in the United States or to U.S. Persons;

    6.

the undersigned has not acquired the Consideration Shares as a result of, and
will not itself engage in, any directed selling efforts (as defined in
Regulation S under the U.S. Securities Act) in the United States in respect of
the Consideration Shares which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of any of the
Consideration Shares; provided, however, that the undersigned may sell or
otherwise dispose of the Consideration Shares pursuant to registration thereof
under the U.S. Securities Act and any applicable state and provincial securities
laws or under an exemption from such registration requirements;

    7.

the statutory and regulatory basis for the exemption claimed for the sale of the
Consideration Shares, although in technical compliance with Regulation S, would
not be available if the offering is part of a plan or scheme to evade the
registration provisions of the U.S. Securities Act or any applicable state and
provincial securities laws;

    8.

the undersigned has not undertaken, and will have no obligation, to register any
of the Consideration Shares under the U.S. Securities Act;

    9.

Pubco is entitled to rely on the acknowledgements, agreements, representations
and warranties and the statements and answers of the Selling Shareholders
contained in the Agreement and those of the undersigned contained in this
Certificate, and the undersigned will hold harmless Pubco from any loss or
damage either one may suffer as a result of any such acknowledgements,
agreements, representations and/or warranties made by the Selling Shareholders
and/or the undersigned not being true and correct in accordance with the
provisions of the Agreement;

    10.

the undersigned has been advised to consult their own respective legal, tax and
other advisors with respect to the merits and risks of an investment in the
Consideration Shares and, with respect to applicable resale restrictions, is
solely responsible (and Pubco is not in any way responsible) for compliance with
applicable resale restrictions;

    11.

none of the Consideration Shares are listed on any stock exchange or automated
dealer quotation system and no representation has been made to the undersigned
that any of the Consideration Shares will become listed on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the common shares of Pubco on the OTC Bulletin Board;

    12.

the undersigned is outside the United States when receiving and executing this
Agreement and is acquiring the Consideration Shares as principal for their own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in the Consideration Shares;

    13.

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Consideration Shares;

    14.

the Consideration Shares are not being acquired, directly or indirectly, for the
account or benefit of a U.S. Person or a person in the United States;


--------------------------------------------------------------------------------

Execution version

15.

the undersigned acknowledges and agrees that Pubco shall refuse to register any
transfer of Consideration Shares not made in accordance with the provisions of
Regulation S, pursuant to registration under the U.S. Securities Act, or
pursuant to an available exemption from registration under the U.S. Securities
Act;

    16.

the undersigned understands and agrees that the Consideration Shares will bear
the following legend:


 

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).

         

NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION,
HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN
COMPLIANCE WITH THE 1933 ACT. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED
BY REGULATION S UNDER THE 1933 ACT.”

 


17.

the address of the undersigned included herein is the sole address of the
undersigned as of the date of this certificate.

IN WITNESS WHEREOF, I have executed this Certificate of Non-U.S. Shareholder.

Date: ________________________________________________, 2014       Signature    
      Print Name       Title (if applicable)       Address      


--------------------------------------------------------------------------------

Execution version

SCHEDULE 2B 
     TO THE SHARE EXCHANGE AGREEMENT AMONG ORGENESIS INC.
MASTHERCELL SA, CELL THERAPY HOLDING SA AND THE SELLING SHAREHOLDERS
AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT

CERTIFICATE OF U.S. SHAREHOLDER

OF

ORGENESIS INC.

In connection with the issuance of common stock ("Pubco Common Stock") of
Orgenesis Inc. a Nevada corporation ("Pubco"), to the undersigned, pursuant to
that certain Share Exchange Agreement dated November 3rd, 2014 among Pubco,
MasTherCell SA and Cell Therapy Holding SA, both companies incorporated under
the laws of Belgium (the "Target") and the Target’s shareholders, the
undersigned hereby agrees, represents and warrants that he, she or it:

1. Acquired Entirely for Own Account.      

The undersigned represents and warrants that he, she or it is acquiring the
Pubco Common Stock solely for the undersigned’s own account for investment and
not with a view to or for sale or distribution of the Pubco Common Stock or any
portion thereof and without any present intention of selling, offering to sell
or otherwise disposing of or distributing the Pubco Common Stock or any portion
thereof in any transaction other than a transaction complying with the
registration requirements of the U.S. Securities Act of 1933, as amended (the
"Securities Act"), and applicable state and provincial securities laws, or
pursuant to an exemption therefrom. The undersigned also represents that the
entire legal and beneficial interest of the Pubco Common Stock that he, she or
it is acquiring is being acquired for, and will be held for, the undersigned’s
account only, and neither in whole nor in part for any other person or entity.

      2. Information Concerning Pubco.      

The undersigned acknowledges that he, she or it has received all such
information as the undersigned deems necessary and appropriate to enable him,
her or it to evaluate the financial risk inherent in making an investment in the
Pubco Common Stock. The undersigned further acknowledges that he, she or it has
received satisfactory and complete information concerning the business and
financial condition of Pubco in response to all inquiries in respect thereof.

      3. Economic Risk and Suitability.         The undersigned represents and
warrants as follows:       (a)

the undersigned realizes that the Pubco Common Stock involves a high degree of
risk and are a speculative investment, and that he, she or it is able, without
impairing the undersigned’s financial condition, to hold the Pubco Common Stock
for an indefinite period of time;

   



(b)

the undersigned recognizes that there is no assurance of future profitable
operations and that investment in Pubco involves substantial risks, and that the
undersigned has taken full cognizance of and understands all of the risk factors
related to the Pubco Common Stock;

1

--------------------------------------------------------------------------------

Execution version

  (c)

the undersigned has carefully considered and has, to the extent the undersigned
believes such discussion necessary, discussed with the undersigned’s
professional legal, tax and financial advisors the suitability of an investment
in Pubco for the particular tax and financial situation of the undersigned and
that the undersigned and/or the undersigned’s advisors have determined that the
Pubco Common Stock is a suitable investment for the undersigned;

        (d)

the financial condition and investment of the undersigned are such that he, she
or it is in a financial position to hold the Pubco Common Stock for an
indefinite period of time and to bear the economic risk of, and withstand a
complete loss of, the value of the Pubco Common Stock;

        (e)

the undersigned alone, or with the assistance of professional advisors, has such
knowledge and experience in financial and business matters that the undersigned
is capable of evaluating the merits and risks of acquiring the Pubco Common
Stock, or has a pre-existing personal or business relationship with Pubco or any
of its officers, directors, or controlling persons of a duration and nature that
enables the undersigned to be aware of the character, business acumen and
general business and financial circumstances of Pubco or such other person;

        (f)

if the undersigned is a partnership, trust, corporation or other entity: (1) it
was not organized for the purpose of acquiring the Pubco Common Stock (or all of
its equity owners are "accredited investors" as defined in Section 6 below); (2)
it has the power and authority to execute this Certificate and the person
executing said document on its behalf has the necessary power to do so; (3) its
principal place of business and principal office are located within the state
set forth in its address below; and (4) all of its trustees, partners and/or
shareholders, whichever the case may be, are bona fide residents of said state;

        (g)

the undersigned understands that neither Pubco nor any of its officers or
directors has any obligation to register the Pubco Common Stock under any
federal or other applicable securities act or law;

        (h)

the undersigned has relied solely upon the advice of his or her representatives,
if any, and independent investigations made by the undersigned and/or his or her
the undersigned representatives, if any, in making the decision to acquire the
Pubco Common Stock and acknowledges that no representations or agreements other
than those set forth in the Share Exchange Agreement have been made to the
undersigned in respect thereto;

        (i)

all information which the undersigned has provided concerning the undersigned
himself, herself or itself is correct and complete as of the date set forth
below, and if there should be any material change in such information prior to
the issuance of the Pubco Common Stock, he, she or it will immediately provide
such information to Pubco;

        (j)

the undersigned confirms that the undersigned has received no general
solicitation or general advertisement and has attended no seminar or meeting
(whose attendees have been invited by any general solicitation or general
advertisement) and has received no advertisement in any newspaper, magazine, or
similar media, broadcast on television or radio regarding acquiring the Pubco
Common Stock; and

        (k)

the undersigned is at least 21 years of age and is a citizen of the United
States residing at the address indicated below.


--------------------------------------------------------------------------------

- 3 -

Execution version

4.

Restricted Securities.

The undersigned acknowledges that Pubco has hereby disclosed to the undersigned
in writing:

  (a)

the Pubco Common Stock that the undersigned is acquiring have not been
registered under the Securities Act or the securities laws of any state of the
United States, and such securities must be held indefinitely unless a transfer
of them is subsequently registered under the Securities Act or an exemption from
such registration is available; and

        (b)

Pubco will make a notation in its records of the above described restrictions on
transfer and of the legend described below.


5. Legends.

The undersigned agrees that Pubco Common Stock will bear the following legends:

 

"THESE SHARES OF COMMON STOCK HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED ("1933 ACT") OR THE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
ONLY (I) TO THE COMPANY, (II) OUTSIDE THE UNITED STATES IN COMPLIANCE WITH RULE
904 OF REGULATION S UNDER THE 1933 ACT, (III) IN COMPLIANCE WITH THE EXEMPTION
FROM REGISTRATION UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER, OR (IV) IN
COMPLIANCE WITH ANOTHER EXEMPTION FROM REGISTRATION, IN EACH CASE AFTER
PROVIDING EVIDENCE SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER MAY BE MADE
WITHOUT REGISTRATION UNDER THE 1933 ACT. HEDGING TRANSACTIONS INVOLVING THE
SECURITIES REPRESENTED HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
1933 ACT."

 


6.

Suitable Investor.

In order to establish the qualification of the undersigned to acquire the Pubco
Common Stock, the information requested in either subsection 6(a) or (b) below
must be supplied.

     (a) The undersigned is an "accredited investor," as defined in Securities
and Exchange Commission (the "SEC") Rule 501. An "accredited investor" is one
who meets any of the requirements set forth below. The undersigned represents
and warrants that the undersigned falls within the category (or categories)
marked. PLEASE INDICATE EACH CATEGORY OF ACCREDITED INVESTOR THAT YOU, THE
UNDERSIGNED, SATISFY, BY PLACING AN "X" ON THE APPROPRIATE LINE BELOW.

_____ Category 1. A bank, as defined in Section 3(a)(2) of the Securities Act,
whether acting in its individual or fiduciary capacity; or     _____ Category 2.
A savings and loan association or other institution as defined in Section 3(a)
(5) (A) of the Securities Act, whether acting in its individual or fiduciary
capacity; or     _____ Category 3. A broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; or     _____ Category 4. An
insurance company as defined in Section 2(13) of the Securities Act; or


--------------------------------------------------------------------------------

- 4 -

Execution version

_____ Category 5.

An investment company registered under the Investment Company Act of 1940; or

 



_____ Category 6.

A business development company as defined in Section 2(a) (48) of the Investment
Company Act of 1940; or

 



_____ Category 7.

A small business investment company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958; or

 



_____ Category 8.

A plan established and maintained by a state, its political subdivision or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with assets in excess of $5,000,000; or

 



_____ Category 9.

An employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 in which the investment decision is made by a plan
fiduciary, as defined in Section 3(2 1) of such Act, which is either a bank,
savings and loan association, insurance company or registered investment
advisor, or an employee benefit plan with total assets in excess of $5,000,000
or, if a self-directed plan, the investment decisions are made solely by persons
who are accredited investors; or

 



_____ Category 10.

A private business development company as defined in Section 202(a) (22) or the
Investment Advisers Act of 1940; or

 



_____ Category 11.

An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, a Massachusetts or similar business trust, or a partnership, not
formed for the specific purpose of acquiring the Interest, with total assets in
excess of $5,000,000; or

 



_____ Category 12.

A director or executive officer of Pubco; or

 



_____ Category 13.

A natural person whose individual net worth, or joint net worth with that
person’s spouse, excluding the value and any debt registered on their primary
residence,exceeds $1,000,000; or

 



_____ Category 14.

A natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year; or

 



_____ Category 15.

A trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Interest, whose purchase is directed by a sophisticated
person as described in SEC Rule 506(b)(2)(ii); or

 



_____ Category 16.

An entity in which all of the equity owners are accredited investors.


--------------------------------------------------------------------------------

- 5 -

Execution version

                   (b) The undersigned is not an accredited investor and meets
the requirements set forth below. PLEASE INDICATE THAT YOU, THE UNDERSIGNED,
SATISFY THESE REQUIREMENTS BY PLACING AN "X" ON THE LINE BELOW.


______

The undersigned, either alone or with the undersigned’s representative, has such
knowledge, skill and experience in business, financial and investment matters so
that the undersigned is capable of evaluating the merits and risks of an
investment in the Pubco Common Stock. To the extent necessary, the undersigned
has retained, at the undersigned’s own expense, and relied upon, appropriate
professional advice regarding the investment, tax and legal merits and
consequences of owning the Pubco Common Stock. In addition, the amount of the
undersigned’s investment in the Pubco Common Stock does not exceed ten percent
(10%) of the undersigned’s net worth. The undersigned agrees to furnish any
additional information requested to assure compliance with applicable federal
and state securities laws in connection with acquiring the Pubco Common Stock.


7.

Understandings.

The undersigned understands, acknowledges and agrees that:

  (a)

no federal or state agency has made any finding or determination as to the
accuracy or adequacy of the Disclosure Documents or as to the fairness of the
terms of this offering for investment nor any recommendation or endorsement of
the Pubco Common Stock;

        (b)

this offering is intended to be exempt from registration under the Securities
Act by virtue of Section 4(2) of the Securities Act, which is in part dependent
upon the truth, completeness and accuracy of the statements made by the
undersigned herein;

        (c)

the Pubco Common Stock are "restricted securities" in the U.S. under the
Securities Act. There can be no assurance that the undersigned will be able to
sell or dispose of the Pubco Common Stock. It is understood that in order not to
jeopardize this offering’s exempt status under Section 4(2) of the Act, any
transferee may, at a minimum, be required to fulfill the investor suitability
requirements thereunder;

        (d)

the representations, warranties and agreements of the undersigned contained
herein and in any other writing delivered in connection with the transactions
contemplated hereby shall be true and correct in all respects on and as of the
date the Pubco Common Stock is acquired as if made on and as of such date; and

        (e)

THE PUBCO COMMON STOCK MAY NOT BE TRANSFERRED, RESOLD OR OTHERWISE DISPOSED OF
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND ANY OTHER APPLICABLE SECURITIES
LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE UNDERSIGNED SHOULD BE
AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME.


--------------------------------------------------------------------------------

- 6 -

Execution version

IN WITNESS WHEREOF, I have executed this Certificate.


__________________________________                                                                                                                                                               
Date: __________________________________ , 2014     Signature      
__________________________________   Print Name  
__________________________________   Title (if applicable)  
__________________________________   Address      
__________________________________  


--------------------------------------------------------------------------------

Execution version

SCHEDULE 3 

     TO THE SHARE EXCHANGE AGREEMENT AMONG ORGENESIS
INC., MASTHERCELL SA, CELL THERAPY HOLDING SA AND THE SELLING
SHAREHOLDERS AS
SET OUT IN THE
SHARE EXCHANGE AGREEMENT

DIRECTORS AND OFFICERS OF PRIVECO

MASTHERCELL SA

Directors:

Marie Bouillez

Hugues Bultot

José Castillo Fernandez

Jean-Paul Prieels

Françoise Magerman

CELL THERAPY HOLDING SA

Directors:

Hugues Bultot

Olivier Belenger

Patrick Stragier

1

--------------------------------------------------------------------------------

Execution version

SCHEDULE 4

TO THE SHARE EXCHANGE AGREEMENT AMONG ORGENESIS
INC., MASTHERCELL SA, CELL THERAPY HOLDING SA AND THE
SELLINGSHAREHOLDERS AS SET OUT IN THE
SHARE EXCHANGE AGREEMENT

DIRECTORS AND OFFICERS OF PUBCO

Directors:

Vered Caplan, Director and CEO

Guy Yashin, Director

Yaron Adler, Director

Etti Hanochi, Director

David Sidransky, Director

Officers:

Neil Reithinger, - CFO

Jacob BenArie, CEO of Orgenesis Ltd.

Scott Carmer, CEO of Orgenesis Maryland Inc.

--------------------------------------------------------------------------------

Execution version

SCHEDULE 5

     TO THE SHARE EXCHANGE AGREEMENT BETWEEN ORGENESIS INC.,
MASTHERCELL SA, CELL THERAPY HOLDING SA AND THE SELLINGSHAREHOLDERS AS
SET OUT IN THE
SHARE EXCHANGE AGREEMENT

PRIVECO INTELLECTUAL PROPERTY

1.

Trade Marks:

Masthercell owns a trademark, registered under number 11604 with the Benelux
Office for Intellectual Property.

2.

Know-how

Developing, defending, deploying through the organization and valuing to the
benefit of its customer the know-how and intellectual property related to its
core business, is at the heart of Masthercell's strategy.

While strictly maintaining know-how and IP rights of its customer, Masthercell
has been able to develop, with the input of its founders and of its employees,
major differentiating specific know-how in :

 * Small scale automated production method of T-Cells

 * New purification methods of viral vectors

 * Mass production of mesenchymal stem cells

 * Streamlined process for integrated cell detachment, separation,
   concentration, washing, formulation and filling of mesenchymal stem cells at
   very large scale

 * New (cryo)preservation methods for stem cells

 * Specific ingredients of culture media for stem/primary cells.

With the help of Patent Attorney and IP strategists, Masthercell will choose the
most efficient protection strategy to maximize the value creation for its
customers and its shareholders through patent applications, through design and
development of specific equipments and/or methods, …or simply by know-how and
trade secrets.

In order to facilitate:

- Its customer base expansion;     - Its international expansion;

Masthercell has developed a very innovative modular quality system which allows
fast-track deployment for any specific therapy or any specific regional or
national quality system requirement.

--------------------------------------------------------------------------------

Execution version

SCHEDULE 6

     TO THE SHARE EXCHANGE AGREEMENT BETWEEN ORGENESIS INC.,
MASTHERCELL SA, CELL THERAPY HOLDING SA AND THE SELLINGSHAREHOLDERS AS
SET OUT IN THE
SHARE EXCHANGE AGREEMENT

PRIVECO MATERIAL CONTRACTS

1.

CORPORATE CONTRACTS


• Issuance of a convertible bonds' loan and extract published in Belgian
Official Journal - 13 November 2013     • Deed of incorporation of MaSTherCell
SA - 4 November 2011     • Deed of incorporation of Cell Therapy Holding SA - 25
October 2011     • Subscription and shareholders agreement - 18 September 2014  
  • Certificate of formation for-profit corporation of WalTex Cells Inc - Form
201


2.

OTHER CONTRACTS


•

Contract between The Research Valley Partnership Inc and MaSTherCell SA
(consulting and advisory services) - 12 November 2013

 



•

Construction Contract between MaSTherCell SA, Axis Europ, SC Laborator Project
SRL and SERAM - 16 March 2012 (in 2 parts : even & odd pages)

 



•

Laboratory Lease Agreement "Biopark Incubator 2" between IGRETEC and MaSTherCell
SA - 29 March 2012

 



•

Lease Agreement "Biopark Incubator" between IGRETEC and MaSTherCell SA - 12
November 2012

 



•

Evaluation agreement Quantum ™ Cell Expansion System® between Terumo BCT Europe
NV and MaSTherCell - 2 July 2014

 



•

Service agreement between Regenesys BVBA and MaSTherCell SA - 14 July 2014

 



•

Service agreement between Bellicum and MaSTherCell SA - 6 February 2014

 



•

Letter of Intent re: Technology Transfer & Execution of Phase III Manufacturing
Activities for Clinical Trials in Europe between Cardio3 Biosciences and
MaSTherCell SA - 8 August 2014

 



•

Letter of Intent re Technology Transfer & Execution of Phase I/II Manufacturing
Activities for Clinical Trials in Europe between Bellicum Pharmaceuticals and
MaSTherCell SA - 13 November 2013


--------------------------------------------------------------------------------

Execution version

• Service agreement between Orgenesis SPRL and MaSTherCell SA - 23 June 2014    
• Service agreement between ImCyse and MaSTherCell SA - 19 March 2013     •
Cooperation agreement between Deloitte and MaSTherCell SA - 28 June 2014     •
Management and consulting agreement between CTJ Consulting and MaSTherCell SA -
10 September 2014     • Share transfer agreement between Cell Therapy Holding SA
and Mr Eric Mathieu - 28 July 2014     • Share transfer agreement between Cell
Therapy Holding SA and Mr Guillaume De Viron - 28 July 2014     • Share transfer
agreement between Cell Therapy Holding SA and Mr Hugues Bultot - 28 July 2014  
  • Share transfer agreement between Cell Therapy Holding SA and Mr José Antonio
Castillo Fernandez - 28 July 2014     • Share transfer agreement between Cell
Therapy Holding SA and JPP Consulting SPRL - 24 July 2014     • Assignment of
claim between Cell Therapy Holding SA and JPP Consulting SPRL - 1 August 2014  
  • Management and consulting agreement between ECOM Bioprocess SCS and
MaSTherCell SA - 31 January 2014     • Consulting agreement between Axolotl
Biosciences SPRL and MaSTherCell SA - 8 March 2013     • Agreement between
Auxiliastra SPRL and MaSTherCell SA     • Letter Sambrinvest to MaSTherCell SA
regarding loan (250K EUR) - 13 March 2014     • Grant of credit line (800K EUR)
between ING and MaSTherCell SA - February 2014     • Grant of investment credit
(1.4 million EUR) - August 2012     • Grant of a subordinated loan between Fonds
de capital à Risque - Convergence SA and MaSTherCell SA (250K EUR) - 6 August
2012     • Loan Agreement between the Walloon Region and MaSTherCell SA (1
million EUR) - 20 August 2012


--------------------------------------------------------------------------------

Execution version

SCHEDULE 7

[intentionally left blank]

 

 

 

--------------------------------------------------------------------------------

Execution version

SCHEDULE 8

[intentionally left blank]

 

 

 

 

--------------------------------------------------------------------------------

Execution version

SCHEDULE 9

TO THE SHARE EXCHANGE AGREEMENT BETWEEN ORGENESIS INC.,
MASTHERCELL SA, CELL THERAPY HOLDING SA AND THE SELLING SHAREHOLDERS AS
SET OUT IN THE
SHARE EXCHANGE AGREEMENT

ESCROW AGREEMENT

 

 

 

--------------------------------------------------------------------------------